EXHIBIT 10

LEASE


(Multi-Tenant; Net)





THIS LEASE is made as of the 15th day of September, 2004 by and between
THE IRVINE COMPANY, a Delaware corporation hereafter called "Landlord," and
INTEST CORPORATION, a Delaware corporation, hereinafter called "Tenant."

ARTICLE I. BASIC LEASE PROVISIONS

Each reference in this Lease to the "Basic Lease Provisions" shall mean and
refer to the following collective terms, the application of which shall be
governed by the provisions in the remaining Articles of this Lease.

1.

Premises: The Premises are more particularly described in Section 2.1.

 

Address of Building: 101 Nicholson Lane, San Jose, CA

2.

Project Description (if applicable): First Point

3.

Use of Premises: Industrial, manufacturing, research and development.

4.

Estimated Early Occupancy Date: Sixteen (16) weeks from and after the date of
this Lease.

5.

Term: Eighty-four (84) months, plus such additional days as may be required to
cause this Lease to terminate on the final day of the calendar month.

6.

Basic Rent: Commencing on the Commencement Date, the Basic Rent shall be
Seventeen Thousand Five Hundred Sixty-Two Dollars ($17,562.00) per month, based
on $.70 per rentable square foot.

 

Basic Rent is subject to adjustment as follows:

 

Commencing twelve (12) months following the Commencement Date, the Basic Rent
shall be Eighteen Thousand Sixty-Three Dollars ($18,063.00) per month, based on
$.72 per rentable square foot.

 

Commencing twenty-four (24) months following the Commencement Date, the Basic
Rent shall be Eighteen Thousand Five Hundred Sixty-Five Dollars ($18,565.00) per
month, based on $.74 per rentable square foot.

 

Commencing thirty-sixth (36th) months following the Commencement Date, the Basic
Rent shall be Nineteen Thousand Three Hundred Eighteen Dollars ($19,318.00) per
month, based on $.77 per rentable square foot.

 

Commencing forty-eight (48) months following the Commencement Date, the Basic
Rent shall be Nineteen Thousand Eight Hundred Twenty Dollars ($19,820.00) per
month, based on $.79 per rentable square foot.

 

Commencing sixty (60) months following the Commencement Date, the Basic Rent
shall be Twenty Thousand Three Hundred Twenty-One Dollars ($20,321.00) per
month, based on $.81 per rentable square foot.

 

Commencing seventy-two (72) months following the Commencement Date, the Basic
Rent shall be Twenty One Thousand Seventy-Four Dollars ($21,074.00) per month,
based on $.84 per rentable square foot

7.

Guarantor(s): None

8.

Floor Area: Approximately 25,088 rentable square feet

9.

Security Deposit: $21,000.00

10.

Broker(s): CB Richard Ellis and The Staubach Company

11.

Additional Insureds: None

12.

Address for Payments and Notices:

 

LANDLORD

TENANT

 

THE IRVINE COMPANY
dba Office Properties
8105 Irvine Center Drive, Suite 300
Irvine, CA 92618 Attn: Vice President, Operations, Technology Portfolio

INTEST CORPORATION
101 Nicholson Lane
San Jose, CA 95134

 

with a copy of notices to:

With a copy of notices to:

 

THE IRVINE COMPANY
dba Office Properties
8105 Irvine Center Drive, Suite 300
Irvine, CA 92618
Attn: Senior Vice President, Operations Office Properties

INTEST CORPORATION
7 Esterbook Lane
Cherry Hill, New Jersey 08003
Attn: Chief Financial Officer

13.

Tenant's Liability Insurance Requirement: $2,000,000.00

14.

Vehicle Parking Spaces: Ninety-two (92)

15.

Letter of Credit: $50,000.00

ARTICLE II. PREMISES

SECTION 2.1. LEASED PREMISES

. Landlord leases to Tenant and Tenant leases from Landlord the premises shown
in Exhibit A (the "Premises"), containing approximately the rentable square
footage set forth as the "Floor Area" in Item 8 of the Basic Lease Provisions
and known by the suite number identified in Item 1 of the Basic Lease
Provisions. The Premises are located in the building identified in Item 1 of the
Basic Lease Provisions (the Premises together with such building and the
underlying real property, are called the "Building"), and is a portion of the
project identified in Item 2 of the Basic Lease Provisions and shown in Exhibit
Y, if any (the "Project"). If the Project is not already completed, Landlord
makes no representation that the Project, if any, as shown on Exhibit Y,
(a) will be completed or that it will be constructed as shown on Exhibit Y
without change, or (b) to the extent the Project is constructed, it will not be
changed from the Project as shown on Exhibit Y. All references to "Floor Area"
in this Lease shall mean the rentable square footage set forth in Item 8 of the
Basic Lease Provisions. The rentable square footage set forth in Item 8 may
include or have been adjusted by various factors, including, without limitation,
a load factor to allocate a proportionate share of any vertical penetrations,
stairwells, common lobby or common features or areas of the Building. Tenant
agrees that the Floor Area set forth in Item 8 shall be binding on Landlord and
Tenant for purposes of this Lease regardless of whether any future or differing
measurements of the Premises or the Building are consistent or inconsistent with
the Floor Area set forth in Item 8.



SECTION 2.2. ACCEPTANCE OF PREMISES

. Tenant acknowledges that neither Landlord nor any representative of Landlord
has made any representation or warranty with respect to the Premises, the
Building or the Project or their respective suitability or fitness for any
purpose, including without limitation any representations or warranties
regarding the compliance of Tenant's use of the Premises with the applicable
zoning or regarding any other land use matters, and Tenant shall be solely
responsible as to such matters. Further, neither Landlord nor any representative
of Landlord has made any representations or warranties regarding (i) what other
tenants or uses may be permitted or intended in the Building or the Project,
(ii) any exclusivity of use by Tenant with respect to its permitted use of the
Premises as set forth in Item 3 of the Basic Lease Provisions, or (iii) any
construction of portions of the Project not yet completed. Tenant further
acknowledges that neither Landlord nor any representative of Landlord has agreed
to undertake any alterations or additions or construct any improvements to the
Premises except as expressly provided in this Lease. As of the Early Occupancy
Date, Tenant shall be conclusively deemed to have accepted the Premises and
those portions of the Building and Project in which Tenant has any rights under
this Lease, which acceptance shall mean that it is conclusively established that
the Premises and those portions of the Building and Project in which Tenant has
any rights under this Lease were in satisfactory condition and in conformity
with the provisions of this Lease, subject only to those defective or incomplete
portions of the Tenant Improvements constructed by Landlord pursuant to the Work
Letter, if any, attached hereto as Exhibit X ("Work Letter"), which Tenant shall
have itemized on a written punch list and delivered to Landlord within thirty
(30) days after the Early Occupancy Date (as defined in Section 3.1) for
apparent defects and ninety (90) days after the Early Occupancy Date for latent
defects. If no items are required of Landlord under the Work Letter, Tenant
shall be conclusively deemed to have accepted the Premises, and those portions
of the Building and Project in which Tenant has any rights under this Lease, in
their existing condition as of the Commencement Date, and to have waived any and
all right or claim regardless of the nature thereof against Landlord arising out
of the condition of the Premises, the Building or the Project. Nothing contained
in this Section shall affect the commencement of the Term or the obligation of
Tenant to pay rent. Landlord shall diligently complete all punch list items of
which it is notified as provided above.



SECTION 2.3. BUILDING NAME AND ADDRESS

. Tenant shall not utilize any name selected by Landlord from time to time for
the Building and/or the Project as any part of Tenant's corporate or trade name.
Landlord shall have the right to change the name, address, number or designation
of the Building or Project without liability to Tenant.



SECTION 2.4. RIGHT OF FIRST REFUSAL

.



Provided Tenant is not then in default after the expiration of the applicable
cure period, Landlord hereby grants Tenant the one time right of first refusal
in accordance with the terms of this Section 2.4 (the "First Refusal Right") to
lease the remaining space located within the Building ("First Refusal Space")
provided that Landlord has received a bona fide signed letter of intent to lease
the space described in Section 2.4(i) from a potential tenant that is acceptable
to Landlord as Landlord shall determine in its sole and absolute discretion
("Acceptable LOI"). The First Refusal Right shall apply only to the first
Acceptable LOI that Landlord receives during the initial eighty-four (84) month
term of this Lease. If Tenant fails to exercise the First Refusal Right,
Landlord fails to receive an Acceptable LOI during the initial eighty four (84)
month term of this Lease or Tenant exercises the First Refusal Right with
respect to an Acceptable LOI, the First Refusal Right shall be of no further
force and effect and the Tenant shall not have any right of first refusal to
lease any additional space in the Project. Promptly after receipt of an
Acceptable LOI, Landlord shall prepare an amendment to this Lease setting forth
the terms upon which Tenant may lease the First Refusal Space and deliver same
to Tenant for Tenant's consideration. Such lease amendment shall be on the same
terms and conditions set forth in this Lease, excepting therefrom, the Tenant
shall accept the First Refusal Space in it's then "as is" condition, the Basic
Rent shall be as then payable under this Lease, the term of this Lease and the
lease of the First Refusal Space shall be co-terminous and the Tenant shall have
no additional right of first refusal to lease any additional space in the
Project. If Tenant desires to exercise the First Refusal Right, Tenant shall
execute and return to Landlord the aforementioned lease amendment within five
(5) business days after delivery by Landlord. Tenant's failure to timely return
such lease amendment shall be deemed Tenant's election not to exercise the First
Refusal Right and Landlord shall be free to lease the First Refusal Space and
all other space in the Project free and clear of the First Refusal Right. If
requested by Landlord following Tenant's failure to exercise the First Refusal
Right, Tenant shall execute a waiver and release of the First Refusal Right and
deliver same to Landlord within five (5) business days after demand. Tenant's
failure to deliver such waiver and release shall constitute a material default
hereunder. Tenant's rights under this Section 2.4 shall belong solely to Intest
Corporation, a Delaware corporation, and may not be assigned or transferred by
it. Any attempted assignment or transfer shall be void and of no force or
effect. Notwithstanding anything contained in this Section 2.4 to the contrary,
it is understood that Tenant's First Refusal Right shall be subordinate to the
intervening rights of first offer, if any, of the Ground Lessor under the ground
lease underlying the First Refusal Space, and to any preexisting extension or
expansion rights granted by Landlord to any third party tenant leasing, or with
the right to lease the First Refusal Space or any portion thereof, and in no
event shall the First Refusal Space be subject to the provisions of this First
Refusal Right unless and until such prior rights are waived and/or not exercised
by the holder thereof.

ARTICLE III. TERM

SECTION 3.1. GENERAL

. The Term of this Lease ("Term") shall be for the period shown in Item 5 of the
Basic Lease Provisions. The Term shall commence ("Commencement Date") on the
next day following the expiration of the "Early Occupancy Period" (as defined in
Section 3.2 below). The date on which this Lease is scheduled to terminate is
referred to as the "Expiration Date." Prior to Tenant's taking of possession of
the Premises, the parties shall memorialize on a form provided by Landlord the
actual Early Occupancy Date and the Expiration Date of this Lease. Tenant's
failure to execute that form shall not affect the validity of Landlord's
determination of those dates or Tenant's obligation to pay rent hereunder.



SECTION 3.2. EARLY OCCUPANCY.

Tenant shall be permitted, subject to the terms and conditions of this Section
3.2 herein provided, to occupy the Premises for its business operations for that
period (the "Early Occupancy Period") equal to ninety (90) days following the
date (the "Early Occupancy Date") that the tenant improvements constructed by
Landlord pursuant to the attached Work Letter (the "Tenant Improvements") are
substantially completed but for minor punch list matters, and the Premises, as
so improved, are tendered to Tenant. If Landlord, for any reason whatsoever,
cannot deliver possession of the Premises to Tenant on or before the Estimated
Early Occupancy Date as set forth in Item 4 of the Basic Lease Provisions
("Estimated Early Occupancy Date"), this Lease shall not be void or voidable nor
shall Landlord be liable to Tenant for any resulting loss or damage. However,
Tenant shall not be liable for any Basic Rent or Operating Expenses and the
Commencement Date of this Lease shall not occur until after the day following
the expiration of the Early Occupancy Period (as more particularly provided in
Section 3.1 above), except that if Landlord cannot so tender possession of the
Premises on the Estimated Early Occupancy Date due to any action or inaction of
Tenant (including without limitation any "Tenant Delay" described in the Work
Letter attached to this Lease), then the Early Occupancy Date shall be deemed to
have occurred (and the Early Occupancy Period shall be deemed to have commenced)
on the date Landlord would have been able to deliver the Premises to Tenant but
for Tenant's action or inaction, including without limitation any Tenant Delay
described in the attached Work Letter.



Tenant's occupancy of the Premises during the Early Occupancy Period shall be
subject to the following terms and conditions: (a) concurrently with the
execution and delivery of this Lease, and prior to any such early occupancy by
Tenant, Tenant shall deliver to Landlord (i) the first installment of Basic Rent
and Operating Expenses due under the Lease (ii) the Security Deposit set forth
in Item 9 of the Basic Lease Provisions, and (iii) the required certificate(s)
of insurance and a completed Hazardous Material Survey Form (see Exhibit C
attached hereto); and (b) Tenant's occupancy of the Premises during the Early
Occupancy Period shall be subject to all of the covenants and conditions on
Tenant's part contained in this Lease (including, without limitation, the
covenants contained in Sections 5.3, 6.1, 7.1, 7.3, 7.4, 10.1 and 10.3 of the
Lease), except for the obligation to pay Basic Rent.

Notwithstanding anything to the contrary contained in this Section 3.2, if for
any reason other than "Tenant Delays" (as defined in the Work Letter attached
hereto), or other matters beyond Landlord's reasonable control, the actual Early
Occupancy Date has not occurred by March 15, 2005, then Tenant may, by written
notice to Landlord given at any time thereafter but prior to the actual
occurrence of the Early Occupancy Date, elect to terminate this Lease.
Notwithstanding the foregoing, if at any time during the construction period,
Landlord reasonably believes that the Early Occupancy Date will not occur on or
before March 15, 2005, Landlord may notify Tenant in writing of such fact and of
a new outside date on or before which the Early Occupancy Date will occur, and
Tenant must elect within ten (10) days of receipt of such notice to either
terminate this Lease or waive its right to terminate this Lease provided the
Early Occupancy Date occurs on or prior to the new outside date established by
Landlord in such notice to Tenant. Tenant's failure to elect to terminate this
Lease within such ten (10) day period shall be deemed Tenant's waiver of its
right to terminate this Lease as provided in this paragraph as to the previous
outside date, but not as to the new outside date established by said notice.

SECTION 3.3. RIGHT TO EXTEND THIS LEASE

. Provided that no Event of Default has occurred under any provision of this
Lease, either at the time of exercise of the extension right granted herein or
at the time of the commencement of such extension, then Tenant may extend the
Term of this Lease for two (2) successive periods of thirty-six (36) months
each. Tenant shall exercise its right to extend the Term by and only by
delivering to Landlord, not less than nine (9) months or more than twelve (12)
months prior to the expiration date of the Term, Tenant's irrevocable written
notice of its commitment to extend (the "Commitment Notice"). The Basic Rent
payable under the Lease during any extension of the Term shall be determined as
provided in the following provisions.



If Landlord and Tenant have not by then been able to agree upon the Basic Rent
for the extension of the Term, then within one hundred twenty (120) and ninety
(90) days prior to the expiration date of the Term, Landlord shall notify Tenant
in writing of the Basic Rent that would reflect the prevailing market rental
rate for each 36-month renewal of comparable space in the Project (together with
any increases thereof during the extension period) as of the commencement of the
extension period ("Landlord's Determination"). Should Tenant disagree with the
Landlord's Determination, then Tenant shall, not later than twenty (20) days
thereafter, notify Landlord in writing of Tenant's determination of those rental
terms ("Tenant's Determination"). In no event, however, shall Landlord's
Determination or Tenant's Determination be less than the Basic Rent payable by
Tenant during the then-scheduled final month of the initial Term. Within ten
(10) days following delivery of the Tenant's Determination, the parties shall
attempt to agree on an appraiser to determine the fair market rental. If the
parties are unable to agree in that time, then each party shall designate an
appraiser within ten (10) days thereafter. Should either party fail to so
designate an appraiser within that time, then the appraiser designated by the
other party shall determine the fair market rental. Should each of the parties
timely designate an appraiser, then the two appraisers so designated shall
appoint a third appraiser who shall, acting alone, determine the fair market
rental for the Premises. Any appraiser designated hereunder shall have an MAI
certification with not less than five (5) years experience in the valuation of
commercial industrial buildings in the vicinity of the Project.

Within thirty (30) days following the selection of the appraiser and such
appraiser's receipt of the Landlord's Determination and the Tenant's
Determination, the appraiser shall determine whether the rental rate determined
by Landlord or by Tenant more accurately reflects the fair market rental rate
for each 36-month renewal of the Lease for the Premises, as reasonably
extrapolated to the commencement of the extension period. Accordingly, either
the Landlord's Determination or the Tenant's Determination shall be selected by
the appraiser as the fair market rental rate for the extension period. In making
such determination, the appraiser shall consider rental comparables for the
Project (provided that if there are an insufficient number of comparables within
the project, the appraiser shall consider rental comparables for similarly
improved space within the vicinity of the Project with appropriate adjustment
for location and quality of project), but the appraiser shall not attribute any
factor for market tenant improvement allowances or brokerage commissions in
making its determination of the fair market rental rate. At any time before the
decision of the appraiser is rendered, either party may, by written notice to
the other party, accept the rental terms submitted by the other party, in which
event such terms shall be deemed adopted as the agreed fair market rental. The
fees of the appraiser(s) shall be borne entirely by the party whose
determination of the fair market rental rate was not accepted by the appraiser.

Within twenty (20) days after the determination of the fair market rental,
Landlord shall prepare an appropriate amendment to this Lease for the extension
period, and Tenant shall execute and return same to Landlord within ten (10)
days after Tenant's receipt of same. Should the fair market rental not be
established by the commencement of the extension period, then Tenant shall
continue paying rent at the rate in effect during the last month of the initial
Term, and a lump sum adjustment shall be made promptly upon the determination of
such new rental.

If Tenant fails to timely exercise its right to extend within the time
perimeters set forth in the initial paragraph of this Section 3.3, Tenant's
right to extend the Term shall be extinguished and the Lease shall automatically
terminate as of the expiration date of the Term, without any extension and
without any liability to Landlord. Any attempt to assign or transfer any right
or interest created by this paragraph shall be void from its inception. Tenant
shall have no other right to extend the Term beyond the two (2) successive
thirty-six (36) month extension periods created by this paragraph. Unless agreed
to in a writing signed by Landlord and Tenant, any extension of the Term,
whether created by an amendment to this Lease or by a holdover of the Premises
by Tenant, or otherwise, shall be deemed a part of, and not in addition to, any
duly exercised extension period permitted by this paragraph.


ARTICLE IV. RENT AND OPERATING EXPENSES

SECTION 4.1. BASIC RENT.

From and after the Commencement Date, Tenant shall pay to Landlord without
deduction or offset, the rental amount for the Premises shown in Item 6 of the
Basic Lease Provisions (the "Basic Rent"), including subsequent adjustments, if
any. Any rental adjustment to Basic Rent shown in Item 6 shall be deemed to
occur on the specified monthly anniversary of the Commencement Date, whether or
not the Commencement Date occurs at the end of a calendar month. The rent shall
be due and payable in advance commencing on the Commencement Date (as prorated
for any partial month) and continuing thereafter on the first day of each
successive calendar month of the Term. No demand, notice or invoice shall be
required for the payment of Basic Rent. An installment of rent in the amount of
one (1) full month's Basic Rent at the initial rate specified in Item 6 of the
Basic Lease Provisions and one (1) month's estimated Tenant's Share of Operating
Expenses (as defined in Section 4.2) shall be delivered to Landlord concurrently
with Tenant's execution of this Lease and shall be applied against the Basic
Rent and Operating Expenses first due hereunder.



SECTION 4.2. OPERATING EXPENSES.

(a) From and after the Early Occupancy Date, Tenant shall pay to Landlord, as
additional rent, Tenant's Share of all Operating Expenses, as defined in Section
4.2(f), incurred by Landlord in the operation of the Building and the Project.
The term "Tenant's Share" means that portion of any Operating Expenses
determined by multiplying the cost of such item by a fraction, the numerator of
which is the Floor Area and the denominator of which is the total rentable
square footage, as determined from time to time by Landlord, of (i) the
Building, for expenses determined by Landlord to benefit or relate substantially
to the Building rather than the entire Project, (ii) all of the buildings in the
Project, as determined by Landlord, for expenses determined by Landlord to
benefit or relate substantially to the entire Project rather than any specific
building or (iii) all or some of the buildings within the Project as well as all
or a portion of other property owned by Landlord and/or its affiliates, for
expenses which benefit or relate to such buildings within the Project and such
other real property. In the event that Landlord determines in its sole and
absolute discretion that any premises within the Building or any building within
the Project or any portion of a building or project within a larger area incurs
a non-proportional benefit from any expense, or is the non-proportional cause of
any such expense, Landlord may, allocate a greater percentage of such Operating
Expense to such premises, building or project, as applicable. The full amount of
any management fee payable by Landlord for the management of Tenant's Premises
that is calculated as a percentage of the rent payable by Tenant shall be paid
in full by Tenant as additional rent.

(b) Prior to the start of each full Expense Recovery Period (as defined in this
Section 4.2), Landlord shall give Tenant a written estimate of the amount of
Tenant's Share of Operating Expenses for the applicable Expense Recovery Period.
Failure to provide such estimate shall not relieve Tenant from its obligation to
pay Tenant's Share of Operating Expenses or estimated amounts thereof, if and
when Landlord provides such estimate or final payment amount. Tenant shall pay
the estimated amounts to Landlord in equal monthly installments, in advance
concurrently with payments of Basic Rent. If Landlord has not furnished its
written estimate for any Expense Recovery Period by the time set forth above,
Tenant shall continue to pay monthly the estimated Tenant's Share of Operating
Expenses in effect during the prior Expense Recovery Period; provided that when
the new estimate is delivered to Tenant, Tenant shall, at the next monthly
payment date, pay any accrued estimated Tenant's Share of Operating Expenses
based upon the new estimate. For purposes hereof, "Expense Recovery Period"
shall mean every twelve month period during the Term (or portion thereof for the
first and last lease years) commencing July 1 and ending June 30, provided that
Landlord shall have the right to change the date on which an Expense Recovery
Period commences in which event appropriate reasonable adjustments shall be made
to Tenant's Share of Operating Expenses so that the amount payable by Tenant
shall not materially vary as a result of such change.

(c) Within one hundred twenty (120) days after the end of each Expense Recovery
Period, Landlord shall furnish to Tenant a statement showing in reasonable
detail the actual or prorated Tenant's Share of Operating Expenses incurred by
Landlord during the period, and the parties shall within thirty (30) days
thereafter make any payment or allowance necessary to adjust Tenant's estimated
payments of Tenant's Share of Operating Expenses, if any, to the actual Tenant's
Share of Operating Expenses as shown by the annual statement. Any delay or
failure by Landlord in delivering any statement hereunder shall not constitute a
waiver of Landlord's right to require Tenant to pay Tenant's Share of Operating
Expenses pursuant hereto. Any amount due Tenant shall be credited against
installments next coming due under this Section 4.2, and any deficiency shall be
paid by Tenant together with the next installment. Should Tenant fail to object
in writing to Landlord's determination of Tenant's Share of Operating Expenses
within sixty (60) days following delivery of Landlord's expense statement,
Landlord's determination of Tenant's Share of Operating Expenses for the
applicable Expense Recovery Period shall be conclusive and binding on the
parties for all purposes and any future claims to the contrary shall be barred.

(d) Even though this Lease has terminated and the Tenant has vacated the
Premises, when the final determination is made of Tenant's Share of Operating
Expenses for the Expense Recovery Period in which this Lease terminates, Tenant
shall within thirty (30) days of written notice pay the entire increase over the
estimated Tenant's Share of Operating Expenses already paid. Conversely, any
overpayment by Tenant shall be rebated by Landlord to Tenant not later than
thirty (30) days after such final determination.

(e) If, at any time during any Expense Recovery Period, any one or more of the
Operating Expenses are increased to a rate(s) or amount(s) in excess of the
rate(s) or amount(s) used in calculating the estimated Tenant's Share of
Operating Expenses for the year, then the estimate of Tenant's Share of
Operating Expenses may be increased by written notice from Landlord for the
month in which such rate(s) or amount(s) becomes effective and for all
succeeding months by an amount equal to Tenant's Share of the increase. If
Landlord gives Tenant written notice of the amount or estimated amount of the
increase, the month in which the increase will or has become effective, then
Tenant shall pay the increase to Landlord as a part of Tenant's monthly payments
of the estimated Tenant's Share of Operating Expenses as provided in
Section 4.2(b), commencing with the month following Tenant's receipt of
Landlord's notice. In addition, Tenant shall pay upon written request any such
increases which were incurred prior to the Tenant commencing to pay such monthly
increase.

(f) The term "Operating Expenses" shall mean and include all Project Costs, as
defined in subsection (g), and Property Taxes, as defined in subsection (h).

(g) The term "Project Costs" shall include all expenses of operation, repair and
maintenance of the Building and the Project, including without limitation all
appurtenant Common Areas (as defined in Section 6.2), and shall include the
following charges by way of illustration but not limitation: water and sewer
charges; insurance premiums and deductibles and/or reasonable premium and
deductible equivalents should Landlord elect to self-insure all or any portion
of any risk that Landlord is authorized to insure hereunder; license, permit,
and inspection fees; light; power; window washing; trash pickup; janitorial
services to any interior Common Areas; heating, ventilating and air
conditioning; supplies; materials; equipment; tools; the cost of any
environmental, insurance, tax or other consultant utilized by Landlord in
connection with the Building and/or Project; establishment of reasonable
reserves for replacements and/or repairs; costs incurred in connection with
compliance with any laws or changes in laws applicable to the Building or the
Project; the cost of any capital investments or replacements (other than tenant
improvements for specific tenants) to the extent of the amortized amount thereof
over the useful life of such capital investments or replacements calculated at a
market cost of funds, all as determined by Landlord, for each such year of
useful life during the Term; costs associated with the maintenance of an air
conditioning, heating and ventilation service agreement, and maintenance of an
intrabuilding network cable service agreement for any intrabuilding network
cable telecommunications lines within the Project, and any other installation,
maintenance, repair and replacement costs associated with such lines; capital
costs associated with a requirement related to demands on utilities by Project
tenants, including without limitation the cost to obtain additional phone
connections; labor; reasonably allocated wages and salaries, fringe benefits,
and payroll taxes for administrative and other personnel directly applicable to
the Building and/or Project, including both Landlord's personnel and outside
personnel; any expense incurred pursuant to Sections 6.1, 6.2, 6.4, 7.2, and
10.2; and a reasonable overhead/management fee for the professional operation of
the Project not to exceed the then current market fee charged by owners of
similarly improved space within the Milpitas/San Jose/Santa Clara/Highway 237
market. Tenant acknowledges that (i) Landlord is currently charging a management
fee of 3% of Basic Rent and Operating Expenses; and (ii) such fee is considered
market competitive for purposes of this Lease. It is understood and agreed that
Project Costs may include competitive charges for direct services (including,
without limitation, management and/or operations services) provided by any
subsidiary, division or affiliate of Landlord.

(h) The term "Property Taxes" as used herein shall include any form of federal,
state, county or local government or municipal taxes, fees, charges or other
impositions of every kind (whether general, special, ordinary or extraordinary)
related to the ownership, leasing or operation of the Premises, Building or
Project, including without limitation, the following: (i) all real estate taxes
or personal property taxes, as such property taxes may be reassessed from time
to time; and (ii) other taxes, charges and assessments which are levied with
respect to this Lease or to the Building and/or the Project, and any
improvements, fixtures and equipment and other property of Landlord located in
the Building and/or the Project, (iii) all assessments and fees for public
improvements, services, and facilities and impacts thereon, including without
limitation arising out of any Community Facilities Districts, "Mello Roos"
districts, similar assessment districts, and any traffic impact mitigation
assessments or fees; (iv) any tax, surcharge or assessment which shall be levied
in addition to or in lieu of real estate or personal property taxes, other than
taxes covered by Article VIII; and (v) taxes based on the receipt of rent
(including gross receipts or sales taxes applicable to the receipt of rent), and
(vi) costs and expenses incurred in contesting the amount or validity of any
Property Tax by appropriate proceedings. Notwithstanding the foregoing, general
net income or franchise taxes imposed against Landlord shall be excluded.

SECTION 4.3. SECURITY DEPOSIT.

Concurrently with Tenant's delivery of this Lease, Tenant shall deposit with
Landlord the sum, if any, stated in Item 9 of the Basic Lease Provisions, to be
held by Landlord as security for the full and faithful performance of all of
Tenant's obligations under this Lease (the "Security Deposit"). Landlord shall
not be required to keep this Security Deposit separate from its general funds,
and Tenant shall not be entitled to interest on the Security Deposit. Subject to
the last sentence of this Section, the Security Deposit shall be understood and
agreed to be the property of Landlord upon Landlord's receipt thereof, and may
be utilized by Landlord in its sole and absolute discretion towards the payment
of all expenses by Landlord for which Tenant would be required to reimburse
Landlord under this Lease, including without limitation brokerage commissions
and Tenant Improvement costs. Upon any Event of Default by Tenant (as defined in
Section 14.1), Landlord may, in its sole and absolute discretion, retain, use or
apply the whole or any part of the Security Deposit to pay any sum which Tenant
is obligated to pay under this Lease, sums that Landlord may expend or be
required to expend by reason of the Event of Default by Tenant or any loss or
damage that Landlord may suffer by reason of the Event of Default or costs
incurred by Landlord in connection with the repair or restoration of the
Premises pursuant to Section 15.3 of this Lease upon expiration or earlier
termination of this Lease. In no event shall Landlord be obligated to apply the
Security Deposit upon an Event of Default and Landlord's rights and remedies
resulting from an Event of Default, including without limitation, Tenant's
failure to pay Basic Rent, Tenant's Share of Operating Expenses or any other
amount due to Landlord pursuant to this Lease, shall not be diminished or
altered in any respect due to the fact that Landlord is holding the Security
Deposit. If any portion of the Security Deposit is applied by Landlord as
permitted by this Section, Tenant shall within five (5) days after written
demand by Landlord deposit cash with Landlord in an amount sufficient to restore
the Security Deposit to its original amount. If Tenant fully performs its
obligations under this Lease, the Security Deposit shall be returned to Tenant
(or, at Landlord's option, to the last assignee of Tenant's interest in this
Lease) within thirty (30) days after the expiration of the Term, provided that
Tenant agrees that Landlord may retain the Security Deposit to the extent and
until such time as all amounts due from Tenant in accordance with this Lease
have been determined and paid in full and Tenant agrees that Tenant shall have
no claim against Landlord for Landlord's retaining such Security Deposit to the
extent provided in this Section.



SECTION 4.4. LETTER OF CREDIT.

In addition to the Security Deposit and as security hereunder, Tenant shall
deliver to Landlord, concurrently with Tenant's execution of this Lease, an
irrevocable standby letter of credit in the amount of Fifty Thousand Dollars
($50,000.00). Said letter of credit shall be in form and with the substance of
EXHIBIT F attached hereto, and issued by a financial institution acceptable to
Landlord. The letter of credit shall provide for automatic annual renewals
through that date which is sixty (60) days after the Expiration Date of the Term
of this Lease (including any extensions of the Term as provided in this Lease).
In the event the letter of credit is not renewed by the issuing financial
institution on or before thirty (30) days prior to the then-scheduled expiration
date of the letter of credit, then Landlord shall have the right to draw the
full amount of such letter of credit and to hold such amount as part of the
Security Deposit pursuant to Section 4.3 of this Lease. Upon any "Event of
Default" by Tenant (as hereinafter defined), or Tenant's failure to pay rent or
to abide by its obligations under Sections 7.1 and 15.3 of this Lease, Landlord
shall be entitled to draw upon said letter of credit by the issuance of
Landlord's sole written demand to the issuing financial institution, which draw
shall be in an amount necessary to cure the default in question and to
compensate Landlord for all damages incurred thereby, as determined by Landlord
in its sole and absolute discretion, and if such amount cannot be readily
determined by Landlord, then the full amount of the letter of credit can be
drawn by Landlord pending determination of said amount. Notwithstanding the
foregoing, while the amount of any such draw shall be determined in Landlord's
sole and absolute discretion as provided in the foregoing, if the amount of any
such draw(s) shall ultimately exceed the amount of damages actually incurred by
Landlord as the result of Tenant's default (as determined pursuant to the
applicable provisions of Article XIV of this Lease), then Landlord shall
promptly refund any such excess to Tenant. In the event of a draw down of the
letter of credit to cash security as provided in the foregoing, the following
shall apply: (i) upon any default by Tenant, including specifically Tenant=s
failure to pay rent or to abide by its obligations under Sections 7.1 and 15.3
below, Landlord may retain, use or apply the whole or any part of such cash
security to pay any sum which Tenant is obligated to pay under this Lease, sums
that Landlord may spend or be required to expend by reason of the default by
Tenant or any loss or damage that Landlord may suffer by reason of such default
or costs incurred by Landlord in connection with the repair or restoration of
the Premises pursuant to Section 15.3 upon expiration or earlier termination of
this Lease, (ii) Landlord shall not be required to keep the cash security
separate from its general funds and Tenant shall not be entitled to interest on
such cash security, and (iii) if Tenant fully performs its obligations under
this Lease, the cash security shall be returned to Tenant (or, at Landlord=s
option, to the last assignee of Tenant=s interest under the Lease) within thirty
(30) days after the expiration of the Term, provided that Tenant agrees that
Landlord may retain the cash security to the extent and until such time as all
amounts due from Tenant in accordance with this Lease have been determined and
paid in full and Tenant agrees that Tenant shall have no claim against Landlord
for Landlord=s retaining the cash security to the extent provided in the
foregoing. Any such draw shall be without waiver or any rights Landlord may have
under this Lease or at law or in equity as a result of the default, as a setoff
for full or partial compensation for the default. If any portion of the letter
of credit is drawn after a default by Tenant, Tenant shall within five (5) days
after written demand by Landlord restore the letter of credit. Failure to so
restore said letter of credit within said five (5) days shall be a default by
Tenant under this Lease. Partial drawings upon said letter of credit shall be
permitted.



In the event that no Event of Default has theretofore occurred at any time
during the Term hereof, and provided further that Tenant has not at any time
been more than five (5) days late with respect to any payments of rent due under
the Lease, then upon the written request of Tenant, Landlord shall authorize in
writing a Fifty Thousand Dollar ($50,000.00) reduction to the principal amount
of the letter of credit upon the expiration of the forty fourth (44th) month of
the Term.

ARTICLE V. USES

SECTION 5.1. USE.

Tenant shall use the Premises only for the purposes stated in Item 3 of the
Basic Lease Provisions, all in accordance with applicable laws and restrictions
and pursuant to approvals to be obtained by Tenant from all relevant and
required governmental agencies and authorities. The parties agree that any
contrary use shall be deemed to cause material and irreparable harm to Landlord
and shall entitle Landlord to injunctive relief in addition to any other
available remedy. Tenant, at its expense, shall procure, maintain and make
available for Landlord's inspection throughout the Term, all governmental
approvals, licenses and permits required for the proper and lawful conduct of
Tenant's permitted use of the Premises. Tenant shall not do or permit anything
to be done in or about the Premises which will in any way interfere with the
rights of other occupants of the Building or the Project, or use or allow the
Premises to be used for any unlawful purpose, nor shall Tenant permit any
nuisance or commit any waste in the Premises or the Project. Tenant shall not
perform any work or conduct any business whatsoever in the Project other than
inside the Premises. Tenant shall not do or permit to be done anything which
will invalidate or increase the cost of any insurance policy(ies) covering the
Building, the Project and/or their contents, and shall comply with all
applicable insurance underwriters rules. Tenant shall comply at its expense with
all present and future laws, ordinances, restrictions, regulations, orders,
rules and requirements of all governmental authorities that pertain to Tenant or
its use of the Premises, including without limitation all federal and state
occupational health and safety requirements, whether or not Tenant's compliance
will necessitate expenditures or interfere with its use and enjoyment of the
Premises. Tenant shall comply at its expense with all present and future
covenants, conditions, easements or restrictions now or hereafter affecting or
encumbering the Building and/or Project, and any non-discriminatory amendments
or modifications thereto, including without limitation the payment by Tenant of
any periodic or special dues or assessments charged against the Premises or
Tenant which may be allocated to the Premises or Tenant in accordance with the
provisions thereof. Tenant shall promptly upon demand reimburse Landlord for any
additional insurance premium charged by reason of Tenant's failure to comply
with the provisions of this Section, and shall indemnify Landlord from any
liability and/or expense resulting from Tenant's noncompliance.



SECTION 5.2. SIGNS.

Tenant shall have the non-exclusive right to two (2) exterior signs on the
Building monument signage in locations designated by Landlord. Except as
provided in the foregoing, Tenant shall have no right to maintain signs in any
location in, on or about the Premises, the Building or the Project and shall not
place or erect any signs that are visible from the exterior of the Building. The
size, design, graphics, material, style, color and other physical aspects of any
permitted sign shall be subject to Landlord's written determination, as
determined solely by Landlord, prior to installation, that signage is in
compliance with any covenants, conditions or restrictions encumbering the
Premises and Landlord's signage program for the Project, as in effect from time
to time and approved by the City in which the Premises are located ("Signage
Criteria"). Prior to placing or erecting any such signs, Tenant shall obtain and
deliver to Landlord a copy of any applicable municipal or other governmental
permits and approvals and comply with any applicable insurance requirements for
such signage. Tenant shall be responsible for the cost of any permitted sign,
including the fabrication, installation, maintenance and removal thereof and the
cost of any permits therefor. If Tenant fails to maintain its sign in good
condition, or if Tenant fails to remove same upon termination of this Lease and
repair and restore any damage caused by the sign or its removal, Landlord may do
so at Tenant's expense. Landlord shall have the right to temporarily remove, and
reinstall at Landlord's sole cost and expense, any signs in connection with any
repairs or maintenance in or upon the Building. The term "sign" as used in this
Section shall include all signs, designs, monuments, displays, advertising
materials, logos, banners, projected images, pennants, decals, pictures,
notices, lettering, numerals or graphics.



SECTION 5.3. HAZARDOUS MATERIALS.

(a) For purposes of this Lease, the term "Hazardous Materials" includes (i) any
"hazardous material" as defined in Section 25501(o) of the California Health and
Safety Code, (ii) hydrocarbons, polychlorinated biphenyls or asbestos, (iii) any
toxic or hazardous materials, substances, wastes or materials as defined
pursuant to any other applicable state, federal or local law or regulation, and
(iv) any other substance or matter which may result in liability to any person
or entity as result of such person's possession, use, release or distribution of
such substance or matter under any statutory or common law theory.

(b) Tenant shall not cause or permit any Hazardous Materials to be brought upon,
stored, used, generated, released or disposed of on, under, from or about the
Premises (including without limitation the soil and groundwater thereunder)
without the prior written consent of Landlord, which consent may be given or
withheld in Landlord's sole and absolute discretion. Notwithstanding the
foregoing, Tenant shall have the right, without obtaining prior written consent
of Landlord, to utilize within the Premises a reasonable quantity of standard
office products that may contain Hazardous Materials (such as photocopy toner,
"White Out", and the like), provided however, that (i) Tenant shall maintain
such products in their original retail packaging, shall follow all instructions
on such packaging with respect to the storage, use and disposal of such
products, and shall otherwise comply with all applicable laws with respect to
such products, and (ii) all of the other terms and provisions of this
Section 5.3 shall apply with respect to Tenant's storage, use and disposal of
all such products. Landlord may, in its sole and absolute discretion, place such
conditions as Landlord deems appropriate with respect to Tenant's use of any
such Hazardous Materials, and may further require that Tenant demonstrate that
any such Hazardous Materials are necessary or useful to Tenant's business and
will be generated, stored, used and disposed of in a manner that complies with
all applicable laws and regulations pertaining thereto and with good business
practices. Tenant understands that Landlord may utilize an environmental
consultant to assist in determining conditions of approval in connection with
the storage, generation, release, disposal or use of Hazardous Materials by
Tenant on or about the Premises, and/or to conduct periodic inspections of the
storage, generation, use, release and/or disposal of such Hazardous Materials by
Tenant on and from the Premises, and Tenant agrees that any costs incurred by
Landlord in connection therewith shall be reimbursed by Tenant to Landlord as
additional rent hereunder upon demand.

(c) Prior to the execution of this Lease, Tenant shall complete, execute and
deliver to Landlord an Environmental Questionnaire and Disclosure Statement (the
"Environmental Questionnaire") in the form of Exhibit B attached hereto. The
completed Environmental Questionnaire shall be deemed incorporated into this
Lease for all purposes, and Landlord shall be entitled to rely fully on the
information contained therein. On each anniversary of the Commencement Date
until the expiration or sooner termination of this Lease, Tenant shall disclose
to Landlord in writing the names and amounts of all Hazardous Materials which
were stored, generated, used, released and/or disposed of on, under or about the
Premises for the twelve-month period prior thereto, and which Tenant desires to
store, generate, use, release and/or dispose of on, under or about the Premises
for the succeeding twelve-month period. In addition, to the extent Tenant is
permitted to utilize Hazardous Materials upon the Premises, Tenant shall
promptly provide Landlord with complete and legible copies of all the following
environmental documents relating thereto: reports filed pursuant to any
self-reporting requirements; permit applications, permits, monitoring reports,
emergency response or action plans, workplace exposure and community exposure
warnings or notices and all other reports, disclosures, plans or documents (even
those which may be characterized as confidential) relating to water discharges,
air pollution, waste generation or disposal, and underground storage tanks for
Hazardous Materials; orders, reports, notices, listings and correspondence (even
those which may be considered confidential) of or concerning the release,
investigation of, compliance, cleanup, remedial and corrective actions, and
abatement of Hazardous Materials; and all complaints, pleadings and other legal
documents filed by or against Tenant related to Tenant's use, handling, storage,
release and/or disposal of Hazardous Materials.

(d) Landlord and its agents shall have the right, but not the obligation, to
inspect, sample and/or monitor the Premises and/or the soil or groundwater
thereunder at any time to determine whether Tenant is complying with the terms
of this Section 5.3, and in connection therewith Tenant shall provide Landlord
with full access to all facilities, records and personnel related thereto. If
Tenant is not in compliance with any of the provisions of this Section 5.3, or
in the event of a release of any Hazardous Material on, under or about the
Premises caused or permitted by Tenant, its agents, employees, contractors,
licensees or invitees, Landlord and its agents shall have the right, but not the
obligation, without limitation upon any of Landlord's other rights and remedies
under this Lease, to immediately enter upon the Premises without notice and to
discharge Tenant's obligations under this Section 5.3 at Tenant's expense,
including without limitation the taking of emergency or long-term remedial
action. Landlord and its agents shall endeavor to minimize interference with
Tenant's business in connection therewith, but shall not be liable for any such
interference. In addition, Landlord, at Tenant's expense, shall have the right,
but not the obligation, to join and participate in any legal proceedings or
actions initiated in connection with any claims arising out of the storage,
generation, use, release and/or disposal by Tenant or its agents, employees,
contractors, licensees or invitees of Hazardous Materials on, under, from or
about the Premises.

(e) If the presence of any Hazardous Materials on, under, from or about the
Premises or the Project caused or permitted by Tenant or its agents, employees,
contractors, licensees or invitees results in (i) injury to any person,
(ii) injury to or any contamination of the Premises or the Project, or
(iii) injury to or contamination of any real or personal property wherever
situated, Tenant, at its expense, shall promptly take all actions necessary to
return the Premises and the Project and any other affected real or personal
property owned by Landlord to the condition existing prior to the introduction
of such Hazardous Materials and to remedy or repair any such injury or
contamination, including without limitation, any cleanup, remediation, removal,
disposal, neutralization or other treatment of any such Hazardous Materials.
Notwithstanding the foregoing, Tenant shall not, without Landlord's prior
written consent, which consent may be given or withheld in Landlord's sole and
absolute discretion, take any remedial action in response to the presence of any
Hazardous Materials on, from, under or about the Premises or the Project or any
other affected real or personal property owned by Landlord or enter into any
similar agreement, consent, decree or other compromise with any governmental
agency with respect to any Hazardous Materials claims; provided however,
Landlord's prior written consent shall not be necessary in the event that the
presence of Hazardous Materials on, under or about the Premises or the Project
or any other affected real or personal property owned by Landlord (i) imposes an
immediate threat to the health, safety or welfare of any individual and (ii) is
of such a nature that an immediate remedial response is necessary and it is not
possible to obtain Landlord's consent before taking such action. To the fullest
extent permitted by law, Tenant shall indemnify, hold harmless, protect and
defend (with attorneys acceptable to Landlord) Landlord and any successors to
all or any portion of Landlord's interest in the Premises and the Project and
any other real or personal property owned by Landlord from and against any and
all liabilities, losses, damages, diminution in value, judgments, fines,
demands, claims, recoveries, deficiencies, costs and expenses (including without
limitation attorneys' fees, court costs and other professional expenses),
whether foreseeable or unforeseeable, arising directly or indirectly out of the
use, generation, storage, treatment, release, on- or off-site disposal or
transportation of Hazardous Materials (A) on, into, from, under or about the
Premises during the Term regardless of the source of such Hazardous Materials
unless caused solely by Landlord or (B) on, into, from, under or about the
Premises, the Building or the Project and any other real or personal property
owned by Landlord caused or permitted by Tenant, its agents, employees,
contractors, licensees or invitees. Such indemnity obligation shall specifically
include, without limitation, the cost of any required or necessary repair,
restoration, cleanup or detoxification of the Premises, the Building and the
Project and any other real or personal property owned by Landlord, the
preparation of any closure or other required plans, whether or not such action
is required or necessary during the Term or after the expiration of this Lease
and any loss of rental due to the inability to lease the Premises or any portion
of the Building or Project as a result of such Hazardous Material or remediation
thereof. If it is at any time discovered that Hazardous Materials have been
released on, into, from, under or about the Premises during the Term, or that
Tenant or its agents, employees, contractors, licensees or invitees may have
caused or permitted the release of a Hazardous Material on, under, from or about
the Premises, the Building or the Project or any other real or personal property
owned by Landlord, Tenant shall, at Landlord's request, immediately prepare and
submit to Landlord a comprehensive plan, subject to Landlord's approval,
specifying the actions to be taken by Tenant to return the Premises, the
Building or the Project or any other real or personal property owned by Landlord
to the condition existing prior to the introduction of such Hazardous Materials.
Upon Landlord's approval of such cleanup plan, Tenant shall, at its expense, and
without limitation of any rights and remedies of Landlord under this Lease or at
law or in equity, immediately implement such plan and proceed to cleanup such
Hazardous Materials in accordance with all applicable laws and as required by
such plan and this Lease. The provisions of this Section 5.3(e) shall expressly
survive the expiration or sooner termination of this Lease.

(f) Landlord hereby discloses to Tenant, and Tenant hereby acknowledges, certain
facts relating to Hazardous Materials at the Project known by Landlord to exist
as of the date of this Lease, as more particularly described in Exhibit C
attached hereto. Tenant shall have no liability or responsibility with respect
to the Hazardous Materials facts described in Exhibit C, nor with respect to any
Hazardous Materials which Tenant proves were neither released on the Premises
during the Term nor caused or permitted by Tenant, its agents, employees,
contractors, licensees or invitees. Notwithstanding the preceding two sentences,
Tenant agrees to notify its agents, employees, contractors, licensees, and
invitees of any exposure or potential exposure to Hazardous Materials at the
Premises that Landlord brings to Tenant's attention. Tenant hereby acknowledges
that this disclosure satisfies any obligation of Landlord to Tenant pursuant to
California Health & Safety Code Section 25359.7, or any amendment or substitute
thereto or any other disclosure obligations of Landlord. Landlord shall take
responsibility, at its sole cost and expense, for any governmentally-ordered
clean-up, remediation, removal, disposal, neutralization or other treatment of
Hazardous Materials conditions described in this Section 5.3(f). The foregoing
obligation on the part of Landlord shall include the reasonable costs
(including, without limitation, reasonable attorney's fees) of defending Tenant
from and against any legal action or proceeding instituted by any governmental
agency in connection with such clean-up, remediation, removal, disposal,
neutralization or other treatment of such conditions, provided that Tenant
promptly tenders such defense to Landlord. Tenant agrees to notify its agents,
employees, contractors, licensees, and invitees of any exposure or potential
exposure to Hazardous Materials at the Premises that Landlord brings to Tenant's
attention.

(g) Except as disclosed in Section 5.3(f) above (and/or as may otherwise be
disclosed to Tenant in writing), Landlord represents that, to "Landlord's
knowledge" (as hereinafter defined), there are no Hazardous Materials in or
about the Premises which are in violation of any applicable federal, state or
local law, ordinance or regulation. As used herein, "Landlord's knowledge" shall
mean the actual knowledge, without duty of inquiry or investigation, of the
current employees or authorized agents of Landlord responsible for Hazardous
Materials compliance matters.

ARTICLE VI. COMMON AREAS; SERVICES

SECTION 6.1. UTILITIES AND SERVICES.

Tenant shall be responsible for and shall pay promptly, directly to the
appropriate supplier, all charges for water, gas, electricity, sewer, heat,
light, power, telephone, telecommunications service, refuse pickup, janitorial
service, interior landscape maintenance and all other utilities, materials and
services furnished directly to Tenant or the Premises or used by Tenant in, on
or about the Premises during the Term, together with any taxes thereon. If any
utilities or services are not separately metered or assessed to Tenant, Landlord
shall make a reasonable determination of Tenant's proportionate share of the
cost of such utilities and services, and Tenant shall pay such amount to
Landlord, as an item of additional rent, within ten (10) days after receipt of
Landlord's statement or invoice therefor. Alternatively, Landlord may elect to
include such cost in the definition of Project Costs in which event Tenant shall
pay Tenant's proportionate share of such costs in the manner set forth in
Section 4.2. Landlord shall at all reasonable times have free access to the
Building and Premises to install, maintain, repair, replace or remove all
electrical and mechanical installations of Landlord. Tenant acknowledges that
the costs incurred by Landlord related to providing above-standard utilities to
Tenant, including, without limitation, telephone lines, may be charged to
Tenant.



SECTION 6.2. OPERATION AND MAINTENANCE OF COMMON AREAS.

During the Term, Landlord shall operate all Common Areas within the Building and
the Project. The term "Common Areas" shall mean all areas within the exterior
boundaries of the Building and other buildings in the Project which are not held
for exclusive use by persons entitled to occupy space, and all other appurtenant
areas and improvements within the Project provided by Landlord for the common
use of Landlord and tenants and their respective employees and invitees,
including without limitation parking areas and structures, driveways, sidewalks,
landscaped and planted areas, hallways and interior stairwells not located
within the premises of any tenant, common electrical rooms and roof access
entries, common entrances and lobbies, elevators, and restrooms not located
within the premises of any tenant.



SECTION 6.3. USE OF COMMON AREAS.

The occupancy by Tenant of the Premises shall include the use of the Common
Areas in common with Landlord and with all others for whose convenience and use
the Common Areas may be provided by Landlord, subject, however, to compliance
with all rules and regulations as are prescribed from time to time by Landlord.
Landlord shall operate and maintain the Common Areas in the manner Landlord may
determine to be appropriate. All costs incurred by Landlord for the maintenance
and operation of the Common Areas shall be included in Project Costs except to
the extent any particular cost incurred is related to or associated with a
specific tenant and can be charged to such tenant of the Project. Landlord shall
at all times during the Term have exclusive control of the Common Areas, and may
restrain or permit any use or occupancy, except as authorized by Landlord's
rules and regulations. Tenant shall keep the Common Areas clear of any
obstruction or unauthorized use related to Tenant's operations or use of
Premises, including without limitation, planters and furniture. Nothing in this
Lease shall be deemed to impose liability upon Landlord for any damage to or
loss of the property of, or for any injury to, Tenant, its invitees or
employees. Landlord may temporarily close any portion of the Common Areas for
repairs, remodeling and/or alterations, to prevent a public dedication or the
accrual of prescriptive rights, or for any other reason deemed sufficient by
Landlord, without liability to Landlord.



SECTION 6.4. PARKING.

Tenant shall be entitled to the number of vehicle parking spaces set forth in
Item 14 of the Basic Lease Provisions, which spaces shall be unreserved and
unassigned, on those portions of the Common Areas designated by Landlord for
parking. Tenant shall not use more parking spaces than such number. All parking
spaces shall be used only for parking of vehicles no larger than full size
passenger automobiles, sports utility vehicles or pickup trucks. Tenant shall
not permit or allow any vehicles that belong to or are controlled by Tenant or
Tenant's employees, suppliers, shippers, customers or invitees to be loaded,
unloaded or parked in areas other than those designated by Landlord for such
activities. If Tenant permits or allows any of the prohibited activities
described above, then Landlord shall have the right, without notice, in addition
to such other rights and remedies that Landlord may have, to remove or tow away
the vehicle involved and charge the costs to Tenant. Parking within the Common
Areas shall be limited to striped parking stalls, and no parking shall be
permitted in any driveways, access ways or in any area which would prohibit or
impede the free flow of traffic within the Common Areas. There shall be no
parking of any vehicles for longer than a forty-eight (48) hour period unless
otherwise authorized by Landlord, and vehicles which have been abandoned or
parked in violation of the terms hereof may be towed away at the owner's
expense. Nothing contained in this Lease shall be deemed to create liability
upon Landlord for any damage to motor vehicles of visitors or employees, for any
loss of property from within those motor vehicles, or for any injury to Tenant,
its visitors or employees, unless ultimately determined to be caused by the sole
active negligence or willful misconduct of Landlord. Landlord shall have the
right to establish, and from time to time amend, and to enforce against all
users all reasonable rules and regulations (including the designation of areas
for employee parking) that Landlord may deem necessary and advisable for the
proper and efficient operation and maintenance of parking within the Common
Areas. Landlord shall have the right to construct, maintain and operate lighting
facilities within the parking areas; to change the area, level, location and
arrangement of the parking areas and improvements therein; to restrict parking
by tenants, their officers, agents and employees to employee parking areas;
after the expiration of the initial eighty-four (84) month Term of this Lease,
to enforce parking charges (by operation of meters or otherwise); and to do and
perform such other acts in and to the parking areas and improvements therein as,
in the use of good business judgment, Landlord shall determine to be advisable.
Any person using the parking area shall observe all directional signs and arrows
and any posted speed limits. In no event shall Tenant interfere with the use and
enjoyment of the parking area by other tenants of the Project or their employees
or invitees. Parking areas shall be used only for parking vehicles. Washing,
waxing, cleaning or servicing of vehicles, or the storage of non-company or
employee vehicles for longer than 48-hours, is prohibited unless otherwise
authorized by Landlord. Company or employee vehicles shall not be stored for
longer than seven consecutive days; provided, however, (i) Tenant may park no
more than four (4) company vehicles in the designated parking areas 365 days per
year provided such company vehicles are parked in parking areas designated by
Landlord from time to time; (ii) Landlord will provide Tenant with at least
twenty four (24) hours' prior notice (whether verbal or written) before towing
any vehicles left in the parking areas longer than seven consecutive days; and
(iii) Tenant may notify Landlord of employees' vehicles that will be parked for
longer than seven consecutive days due to employees' business travel and,
provided such vehicles are parked in parking areas designated by Landlord,
Landlord shall not tow such vehicles unless and until such vehicles are either
parked in violation of this Lease or have been parked for at least three (3)
consecutive days longer than designated by Tenant. Tenant shall be liable for
any damage to the parking areas caused by Tenant or Tenant's employees,
suppliers, shippers, customers or invitees, including without limitation damage
from excess oil leakage. Tenant shall have no right to install any fixtures,
equipment or personal property in the parking areas.



SECTION 6.5. CHANGES AND ADDITIONS BY LANDLORD.

Landlord reserves the right to make alterations or additions to the Building or
the Project, or to the attendant fixtures, equipment and Common Areas. Landlord
may at any time relocate or remove any of the various buildings, parking areas,
and other Common Areas, and may add buildings and areas to the Project from time
to time. No change shall entitle Tenant to any abatement of rent or other claim
against Landlord, provided that the change does not deprive Tenant of reasonable
access to or use of the Premises.



ARTICLE VII. MAINTAINING THE PREMISES

SECTION 7.1. TENANT'S MAINTENANCE AND REPAIR.

Tenant at its sole expense shall maintain and make all repairs and replacements
necessary to keep the Premises in the condition as existed on the Early
Occupancy Date (or on any later date that the improvements may have been
installed), excepting ordinary wear and tear, including without limitation all
interior glass, doors, door closures, hardware, fixtures, electrical, plumbing,
fire extinguisher equipment and other equipment installed in the Premises and
all Alterations constructed by Tenant pursuant to Section 7.3 below. Any damage
or deterioration of the Premises shall not be deemed ordinary wear and tear if
the same could have been prevented by good maintenance practices by Tenant. As
part of its maintenance obligations hereunder, Tenant shall, at Landlord's
request, provide Landlord with copies of all maintenance schedules, reports and
notices prepared by, for or on behalf of Tenant. All repairs and replacements
shall be at least equal in quality to the original work, shall be made only by a
licensed contractor approved in writing in advance by Landlord and shall be made
only at the time or times approved by Landlord. Any contractor utilized by
Tenant shall be subject to Landlord's standard requirements for contractors, as
modified from time to time. Landlord may impose reasonable restrictions and
requirements with respect to repairs, as provided in Section 7.3, and the
provisions of Section 7.4 shall apply to all repairs. Alternatively, Landlord
may elect to perform any repair and maintenance of the electrical and mechanical
systems and any air conditioning, ventilating or heating equipment serving the
Premises and include the cost thereof as part of Tenant's Share of Operating
Expenses. If Tenant fails to properly maintain and/or repair the Premises as
herein provided following Landlord's notice and the expiration of the applicable
cure period (or earlier if Landlord determines that such work must be performed
prior to such time in order to avoid damage to the Premises or Building or other
detriment), then Landlord may elect, but shall have no obligation, to perform
any repair or maintenance required hereunder on behalf of Tenant and at Tenant's
expense, and Tenant shall reimburse Landlord upon demand for all costs incurred
upon submission of an invoice.



SECTION 7.2. LANDLORD'S MAINTENANCE AND REPAIR.

Subject to Section 7.1 and Article XI, Landlord shall provide service,
maintenance and repair with respect to any air conditioning, ventilating or
heating equipment which serves the Premises (exclusive, however, of supplemental
HVAC equipment serving only the Premises), and shall maintain in good repair the
roof, foundations, footings, the exterior surfaces of the exterior walls of the
Building (including exterior glass), and the structural, electrical and
mechanical systems, except that Tenant at its expense shall make all repairs
which Landlord deems reasonably necessary as a result of the act or negligence
of Tenant, its agents, employees, invitees, subtenants or contractors. Landlord
shall have the right to employ or designate any reputable person or firm,
including any employee or agent of Landlord or any of Landlord's affiliates or
divisions, to perform any service, repair or maintenance function. Landlord need
not make any other improvements or repairs except as specifically required under
this Lease, and nothing contained in this Section shall limit Landlord's right
to reimbursement from Tenant for maintenance, repair costs and replacement costs
as provided elsewhere in this Lease. Tenant understands that it shall not make
repairs at Landlord's expense or by rental offset. Tenant further understands
that Landlord shall not be required to make any repairs to the roof,
foundations, footings, the exterior surfaces of the exterior walls of the
Building (excluding exterior glass), or structural, electrical or mechanical
systems unless and until Tenant has notified Landlord in writing of the need for
such repair and Landlord shall have a reasonable period of time thereafter to
commence and complete said repair, if warranted. All costs of any maintenance,
repairs and replacement on the part of Landlord provided hereunder shall be
considered part of Project Costs. Tenant further agrees that if Tenant fails to
report any such need for repair in writing within sixty (60) days of its
discovery by Tenant, Tenant shall be responsible for any costs and expenses and
other damages related to such repair which are in excess of those which would
have resulted had such need for repair been reported to Landlord within such
sixty (60) day period.



SECTION 7.3. ALTERATIONS.

Except as otherwise provided in this Section, Tenant shall make no alterations,
additions, fixtures or improvements ("Alterations") to the Premises or the
Building without the prior written consent of Landlord, which consent may be
granted or withheld in Landlord's sole and absolute discretion. In the event
that any requested Alteration would result in a change from Landlord's building
standard materials and specifications for the Project ("Standard Improvements"),
Landlord may withhold consent to such Alteration in its sole and absolute
discretion. In the event Landlord so consents to a change from the Standard
Improvements (such change being referred to as a "Non-Standard Improvement"),
Tenant shall be responsible for the cost of replacing such Non-Standard
Improvement with the applicable Standard Improvement ("Replacements") which
Replacements shall be completed prior to the Expiration Date or earlier
termination of this Lease. Landlord shall not unreasonably withhold its consent
to any Alterations which cost less than One Dollar ($1.00) per square foot of
the improved portions of the Premises (excluding warehouse square footage) and
do not (i) affect the exterior of the Building or outside areas (or be visible
from adjoining sites), or (ii) affect or penetrate any of the structural
portions of the Building, including but not limited to the roof, or
(iii) require any change to the basic floor plan of the Premises (including,
without limitation, the adding of any additional "office" square footage) or any
change to any structural or mechanical systems of the Premises, or (iv) fail to
comply with any applicable governmental requirements or require any governmental
permit as a prerequisite to the construction thereof, or (v) result in the
Premises requiring building services beyond the level normally provided to other
tenants, or (vi) interfere in any manner with the proper functioning of, or
Landlord's access to, any mechanical, electrical, plumbing or HVAC systems,
facilities or equipment located in or serving the Building, or (vii) diminish
the value of the Premises including, without limitation, using lesser quality
materials than those existing in the Premises, or (viii) alter or replace
Standard Improvements. Landlord may impose any reasonable condition to its
consent, including but not limited to a requirement that the installation and/or
removal of all Alterations and Replacements be covered by a lien and completion
bond satisfactory to Landlord in its sole and absolute discretion and
requirements as to the manner and time of performance of such work. Landlord
shall in all events, whether or not Landlord's consent is required, have the
right to approve the contractor performing the installation and removal of
Alterations and Replacements and Tenant shall not permit any contractor not
approved by Landlord to perform any work on the Premises or on the Building.
Tenant shall obtain all required permits for the installation and removal of
Alterations and Replacements and shall perform the installation and removal of
Alterations and Replacements in compliance with all applicable laws, regulations
and ordinances, including without limitation the Americans with Disabilities
Act, all covenants, conditions and restrictions affecting the Project, and the
Rules and Regulations as described in Article XVII. Tenant understands and
agrees that Landlord shall be entitled to a supervision fee in the amount of
five percent (5%) of the cost of the Alterations. Under no circumstances shall
Tenant make any Alterations or Replacements which incorporate any Hazardous
Materials, including without limitation asbestos-containing construction
materials into the Premises, the Building or the Common Area. If any
governmental entity requires, as a condition to any proposed Alterations by
Tenant, that improvements be made to the Common Areas, and if Landlord consents
to such improvements to the Common Areas (which consent may be withheld in the
sole and absolute discretion of Landlord), then Tenant shall, at Tenant's sole
expense, make such required improvements to the Common Areas in such manner,
utilizing such materials, and with such contractors, architects and engineers as
Landlord may require in its sole and absolute discretion. Any request for
Landlord's consent to any proposed Alterations shall be made in writing and
shall contain architectural plans describing the work in detail reasonably
satisfactory to Landlord. Landlord may elect to cause its architect to review
Tenant's architectural plans, and the reasonable cost of that review shall be
reimbursed by Tenant. Should the work proposed by Tenant and consented to by
Landlord modify the basic floor plan of the Premises, then Tenant shall, at its
expense, furnish Landlord with as-built drawings and CAD disks compatible with
Landlord's systems and standards. Unless Landlord otherwise agrees in writing,
all Alterations made or affixed to the Premises, the Building or to the Common
Area (excluding moveable trade fixtures and furniture), including without
limitation all Tenant Improvements constructed pursuant to the Work Letter
(except as otherwise provided in the Work Letter), shall become the property of
Landlord and shall be surrendered with the Premises at the end of the Term;
except that Landlord may at the time of approving any Alterations, require
Tenant to remove by the Expiration Date, or sooner termination date of this
Lease, or within ten (10) days following notice to Tenant that such removal is
required if notice is given following the Expiration Date or sooner termination,
all or any of the Alterations installed either by Tenant or by Landlord at
Tenant's request, but excepting therefrom, all Tenant Improvements constructed
pursuant to the Work Letter, and to repair any damage to the Premises, the
Building or the Common Area arising from that removal and restore the Premises
to their condition prior to making such Alterations.



SECTION 7.4. MECHANIC'S LIENS.

Tenant shall keep the Premises free from any liens arising out of any work
performed, materials furnished, or obligations incurred by or for Tenant. Upon
request by Landlord, Tenant shall promptly (but in no event later than ten (10)
business days following such request) cause any such lien to be released by
posting a bond in accordance with California Civil Code Section 3143 or any
successor statute. In the event that Tenant shall not, within thirty (30) days
following the imposition of any lien, cause the lien to be released of record by
payment or posting of a proper bond, Landlord shall have, in addition to all
other available remedies, the right to cause the lien to be released by any
means it deems proper, including payment of or defense against the claim giving
rise to the lien. All expenses so incurred by Landlord, including Landlord's
attorneys' fees, and any consequential or other damages incurred by Landlord
arising out of such lien, shall be reimbursed by Tenant upon demand, together
with interest from the date of payment by Landlord at the maximum rate permitted
by law until paid. Tenant shall give Landlord no less than twenty (20) days'
prior notice in writing before commencing construction of any kind on the
Premises or Common Area and shall again notify Landlord that construction has
commenced, such notice to be given on the actual date on which construction
commences, so that Landlord may post and maintain notices of nonresponsibility
on the Premises or Common Area, as applicable, which notices Landlord shall have
the right to post and which Tenant agrees it shall not disturb. Tenant shall
also provide Landlord notice in writing within ten (10) days following the date
on which such work is substantially completed. The provisions of this Section
shall expressly survive the expiration or sooner termination of this Lease.



SECTION 7.5. ENTRY AND INSPECTION.

Landlord shall at all reasonable times, upon written or oral notice (except in
emergencies, when no notice shall be required) have the right to enter the
Premises to inspect them, to supply services in accordance with this Lease, to
have access to install, repair, maintain, replace or remove all electrical and
mechanical installations of Landlord and to protect the interests of Landlord in
the Premises, and to submit the Premises to prospective or actual purchasers or
encumbrance holders (or, during the last one hundred and eighty (180) days of
the Term or when an uncured Tenant Event of Default exists, to prospective
tenants), all without being deemed to have caused an eviction of Tenant and
without abatement of rent except as provided elsewhere in this Lease. Landlord
shall have the right, if desired, to retain a key which unlocks all of the doors
in the Premises, excluding Tenant's vaults and safes, and Landlord shall have
the right to use any and all means which Landlord may deem proper to open the
doors in an emergency in order to obtain entry to the Premises, and any entry to
the Premises obtained by Landlord shall not under any circumstances be deemed to
be a forcible or unlawful entry into, or a detainer of, the Premises, or any
eviction of Tenant from the Premises.



SECTION 7.6. [INTENTIONALLY DELETED]

ARTICLE VIII. TAXES AND ASSESSMENTS ON TENANT'S PROPERTY

Tenant shall be liable for and shall pay, at least ten (10) days before
delinquency, all taxes and assessments levied against all personal property of
Tenant located in the Premises, and, if required by Landlord, against all Non
Standard Improvements to the Premises (as defined in Section 7.3) made by
Landlord or Tenant, and against any Alterations (as defined in Section 7.3) made
to the Premises or the Building by or on behalf of Tenant. If requested by
Landlord, Tenant shall cause its personal property, Non-Standard Improvements
and Alterations to be assessed and billed separately from the real property of
which the Premises form a part. If any taxes required to be paid by Tenant on
Tenant's personal property, Non-Standard Improvements and/or Alterations are
levied against Landlord or Landlord's property and if Landlord pays the same, or
if the assessed value of Landlord's property is increased by the inclusion of a
value placed upon the personal property, Non-Standard Improvements and/or
Alterations and if Landlord pays the taxes based upon the increased assessment,
Landlord shall have the right to require that Tenant pay to Landlord the taxes
so levied against Landlord or the proportion of the taxes resulting from the
increase in the assessment. In calculating what portion of any tax bill which is
assessed against Landlord separately, or Landlord and Tenant jointly, is
attributable to Tenant's Non-Standard Improvements, Alterations and personal
property, Landlord's reasonable determination shall be conclusive.

ARTICLE IX. ASSIGNMENT AND SUBLETTING

SECTION 9.1. RIGHTS OF PARTIES.

(a) Notwithstanding any provision of this Lease to the contrary, and except as
to transfers expressly permitted without Landlord's consent pursuant to Section
9.4, Tenant will not, either voluntarily or by operation of law, assign, sublet,
encumber, or otherwise transfer all or any part of Tenant's interest in this
Lease or the Premises, or permit the Premises to be occupied by anyone other
than Tenant, without Landlord's prior written consent, which consent shall not
unreasonably be withheld in accordance with the provisions of Section 9.1(b). No
assignment (whether voluntary, involuntary or by operation of law) and no
subletting shall be valid or effective without Landlord's prior written consent
and, at Landlord's election, any such assignment or subletting shall be void and
of no force and effect and any such attempted assignment or subletting shall
constitute an Event of Default of this Lease. Landlord shall not be deemed to
have given its consent to any assignment or subletting by any course of action,
including its acceptance of any name for listing in the Building directory,
other than written consent. To the extent not prohibited by provisions of the
Bankruptcy Code, 11 U.S.C. Section 101 et seq., (the "Bankruptcy Code"),
including Section 365(f)(1), Tenant on behalf of itself and its creditors,
administrators and assigns waives the applicability of Section 365(e) of the
Bankruptcy Code unless the proposed assignee of the Trustee for the estate of
the bankrupt meets Landlord's standard for consent as set forth in Section
9.1(b) of this Lease. If this Lease is assigned to any person or entity pursuant
to the provisions of the Bankruptcy Code, any and all monies or other
considerations to be delivered in connection with the assignment shall be
delivered to Landlord, shall be and remain the exclusive property of Landlord
and shall not constitute property of Tenant or of the estate of Tenant within
the meaning of the Bankruptcy Code. Any person or entity to which this Lease is
assigned pursuant to the provisions of the Bankruptcy Code shall be deemed to
have assumed all of the obligations arising under this Lease on and after the
date of the assignment, and shall upon demand execute and deliver to Landlord an
instrument confirming that assumption.

(b) If Tenant desires to transfer an interest in this Lease or the Premises, it
shall first notify Landlord of its desire and shall submit in writing to
Landlord: (i) the name and address of the proposed transferee; (ii) the nature
of any proposed transferee's business to be carried on in the Premises; (iii)
the terms and provisions of any proposed sublease, assignment or other transfer,
including a copy of the proposed assignment, sublease or transfer form;
(iv) evidence that the proposed assignee, subtenant or transferee will comply
with the requirements of Exhibit D hereto; (v) a completed Environmental
Questionnaire from the proposed assignee, subtenant or transferee; (vi) any
other information requested by Landlord and reasonably related to the transfer
and (vii) the fee described in Section 9.1(e). Except as provided in Section 9.1
(c), Landlord shall not unreasonably withhold its consent, provided that the
parties agree that it shall be reasonable for Landlord to withhold its consent
if: (1) the use of the Premises will not be consistent with the provisions of
this Lease or with Landlord's commitment to other tenants of the Building and
Project; (2) the proposed assignee or subtenant has been required by any prior
landlord, lender or governmental authority to take remedial action in connection
with Hazardous Materials contaminating a property arising out of the proposed
assignee's or subtenant's actions or use of the property in question or is
subject to any enforcement order issued by any governmental authority in
connection with the use, disposal or storage of a Hazardous Material; (3)
insurance requirements of the proposed assignee or subtenant may not be brought
into conformity with Landlord's then current leasing practice; (4) a proposed
subtenant or assignee has not demonstrated to the reasonable satisfaction of
Landlord that it is financially responsible or has failed to submit to Landlord
all reasonable information as requested by Landlord concerning the proposed
subtenant or assignee, including, but not limited to, a certified balance sheet
of the proposed subtenant or assignee as of a date within ninety (90) days of
the request for Landlord's consent, statements of income or profit and loss of
the proposed subtenant or assignee for the two-year period preceding the request
for Landlord's consent, and/or a certification signed by the proposed subtenant
or assignee that it has not been evicted or been in arrears in rent at any other
leased premises for the 3-year period preceding the request for Landlord's
consent; (5) any proposed subtenant or assignee has not demonstrated to
Landlord's reasonable satisfaction a record of successful experience in
business; (6) the proposed assignee or subtenant is an existing tenant of the
Building or Project or a prospect with whom Landlord is negotiating to become a
tenant at the Building or Project; or (7) the proposed transfer will impose
additional burdens or adverse tax effects on Landlord. Tenant's exterior signage
rights are personal to Tenant and may not be assigned or transferred to any
assignee of this Lease or subtenant of the Premises. Notwithstanding the
foregoing, Landlord shall not unreasonably withhold its consent to a transfer of
such signage rights in connection with Tenant's assignment of this Lease,
provided that Landlord shall have the right of prior approval that such signage
continues to comply with the Sign Criteria and the other requirements of Section
5.2 of this Lease, and provided further that any name and/or graphics on such
signage do not materially devalue the Project as determined by Landlord in its
sole and absolute discretion.

If Landlord consents to the proposed transfer, Tenant may within ninety (90)
days after the date of the consent effect the transfer upon the terms described
in the information furnished to Landlord; provided that any material change in
the terms shall be subject to Landlord's consent as set forth in this Section
9.1. Landlord shall approve or disapprove any requested transfer within thirty
(30) days following receipt of Tenant's written request, the information set
forth above, and the fee set forth below.

(c) Notwithstanding the provisions of Section 9.1(b) above, in lieu of
consenting to a proposed assignment or subletting, Landlord may elect, within
the thirty (30) day period permitted for Landlord to approve or disapprove a
requested transfer, to (i) sublease the Premises (or the portion proposed to be
subleased), or take an assignment of Tenant's interest in this Lease, upon
substantially the same terms as offered to the proposed subtenant or assignee
(excluding terms relating to the purchase of personal property, the use of
Tenant's name or the continuation of Tenant's business), or (ii) terminate this
Lease as to the portion of the Premises proposed to be subleased or assigned
with a proportionate abatement in the rent payable under this Lease, effective
thirty (30) days' following written notice by Landlord of its election to so
sublease or terminate. Landlord may thereafter, at its option, assign, sublet or
re-let any space so sublet, obtained by assignment or obtained by termination to
any third party, including without limitation the proposed transferee of Tenant.

(d) In the event that Landlord approves the requested assignment or subletting,
Tenant agrees that fifty percent (50%) of any amounts paid by the assignee or
subtenant, however described, in excess of (i) the Basic Rent payable by Tenant
hereunder, or in the case of a sublease of a portion of the Premises, in excess
of the Basic Rent reasonably allocable to such portion as determined by
Landlord, plus (ii) Tenant's direct out-of-pocket costs which Tenant certifies
to Landlord have been paid to provide occupancy related services to such
assignee or subtenant of a nature commonly provided by landlords of similar
space, shall be the property of Landlord and such amounts shall be payable
directly to Landlord by the assignee or subtenant or, at Landlord's option, by
Tenant within ten (10) days of Tenant's receipt thereof. Landlord shall have the
right to review or audit the books and records of Tenant, or have such books and
records reviewed or audited by an outside accountant, to confirm any such direct
out-of-pocket costs. In the event that such direct out-of-pocket costs claimed
by Tenant are overstated by more than five percent (5%), Tenant shall reimburse
Landlord for any of Landlord's costs related to such review or audit. At
Landlord's request, a written agreement shall be entered into by and among
Tenant, Landlord and the proposed assignee or subtenant confirming the
requirements of this Section 9.1(d).

(e) Tenant shall pay to Landlord a fee equal to the greater of (i) Landlord's
actual costs related to such assignment, subletting or other transfer or (ii)
Five Hundred Dollars ($500.00), to process any request by Tenant for an
assignment, subletting or other transfer under this Lease. Tenant shall pay
Landlord the sum of Five Hundred Dollars ($500.00) concurrently with Tenant's
request for consent to any assignment, subletting or other transfer, and
Landlord shall have no obligation to consider such request unless accompanied by
such payment. Tenant shall pay Landlord upon demand any costs in excess of such
payment to the extent Landlord's actual costs related to such request exceeds
$500.00. Such fee is hereby acknowledged as a reasonable amount to reimburse
Landlord for its costs of review and evaluation of a proposed transfer.

SECTION 9.2. EFFECT OF TRANSFER.

No subletting or assignment, even with the consent of Landlord, shall relieve
Tenant of its obligation to pay rent and to perform all its other obligations
under this Lease. Moreover, Tenant shall indemnify and hold Landlord harmless,
as provided in Section 10.3, for any act or omission by an assignee or
subtenant. Each assignee, other than Landlord, shall assume all obligations of
Tenant under this Lease and shall be liable jointly and severally with Tenant
for the payment of all rent, and for the due performance of all of Tenant's
obligations, under this Lease. No assignment or subletting shall be effective or
binding on Landlord unless documentation in form and substance satisfactory to
Landlord in its reasonable discretion evidencing the transfer, and in the case
of an assignment, the assignee's assumption of the obligations of Tenant under
this Lease, is delivered to Landlord and both the assignee/subtenant and Tenant
deliver to Landlord an executed consent to transfer instrument prepared by
Landlord and consistent with the requirements of this Article. The acceptance by
Landlord of any payment due under this Lease from any other person shall not be
deemed to be a waiver by Landlord of any provision of this Lease or to be a
consent to any transfer. Consent by Landlord to one or more transfers shall not
operate as a waiver or estoppel to the future enforcement by Landlord of its
rights under this Lease or as a consent to any subsequent transfer.



SECTION 9.3. SUBLEASE REQUIREMENTS.

The following terms and conditions shall apply to any subletting by Tenant of
all or any part of the Premises and shall be deemed included in each sublease:



(a) Each and every provision contained in this Lease (other than with respect to
the payment of rent hereunder) is incorporated by reference into and made a part
of such sublease, with "Landlord" hereunder meaning the sublandlord therein and
"Tenant" hereunder meaning the subtenant therein.

(b) Tenant hereby irrevocably assigns to Landlord all of Tenant's interest in
all rentals and income arising from any sublease of the Premises, and Landlord
may collect such rent and income and apply same toward Tenant's obligations
under this Lease; provided, however, that until there is an Event of Default by
Tenant, Tenant shall have the right to receive and collect the sublease rentals.
Landlord shall not, by reason of this assignment or the collection of sublease
rentals, be deemed liable to the subtenant for the performance of any of
Tenant's obligations under the sublease. Tenant hereby irrevocably authorizes
and directs any subtenant, upon receipt of a written notice from Landlord
stating that an uncured Event of Default exists in the performance of Tenant's
obligations under this Lease, to pay to Landlord all sums then and thereafter
due under the sublease. Tenant agrees that the subtenant may rely on that notice
without any duty of further inquiry and notwithstanding any notice or claim by
Tenant to the contrary. Tenant shall have no right or claim against the
subtenant or Landlord for any rentals so paid to Landlord.

(c) In the event of the termination of this Lease for any reason, including
without limitation as the result of an Event of Default by Tenant or by the
mutual agreement of Landlord and Tenant, Landlord may, at its sole option, take
over Tenant's entire interest in any sublease and, upon notice from Landlord,
the subtenant shall attorn to Landlord. In no event, however, shall Landlord be
liable for any previous act or omission by Tenant under the sublease or for the
return of any advance rental payments or deposits under the sublease that have
not been actually delivered to Landlord, nor shall Landlord be bound by any
sublease modification executed without Landlord's consent or for any advance
rental payment by the subtenant in excess of one month's rent. The general
provisions of this Lease, including without limitation those pertaining to
insurance and indemnification, shall be deemed incorporated by reference into
the sublease despite the termination of this Lease. In the event Landlord does
not elect to take over Tenant's interest in a sublease in the event of any such
termination of this Lease, such sublease shall terminate concurrently with the
termination of this Lease and such subtenant shall have no further rights under
such sublease and Landlord shall have no obligations to such subtenant.

SECTION 9.4. CERTAIN TRANSFERS.

The following shall be deemed to constitute an assignment of this Lease; (a) the
sale of all or substantially all of Tenant's assets (other than bulk sales in
the ordinary course of business), (b) if Tenant is a corporation, an
unincorporated association, a limited liability company or a partnership, the
transfer, assignment or hypothecation of any stock or interest in such
corporation, association, limited liability company or partnership in the
aggregate of twenty-five percent (25%) (except for publicly traded shares of
stock constituting a transfer of twenty-five percent (25%) or more in the
aggregate, so long as no change in the controlling interest of Tenant occurs as
a result thereof), or (c) any other direct or indirect change of control of
Tenant, including, without limitation, change of control of Tenant's parent
company or a merger by Tenant or its parent company. Notwithstanding the
foregoing, Landlord's consent shall not be required for the assignment of this
Lease as a result of a merger by Tenant with or into another entity or a
reorganization of Tenant, so long as (i) the net worth of the successor or
reorganized entity after such merger is at least equal to the greater of the net
worth of Tenant as of the execution of this Lease by Landlord or the net worth
of Tenant immediately prior to the date of such merger or reorganization,
evidence of which, satisfactory to Landlord, shall be presented to Landlord
prior to such merger or reorganization, (ii) Tenant shall provide to Landlord,
prior to such merger or reorganization, written notice of such merger or
reorganization and such assignment documentation and other information as
Landlord may require in connection therewith, and (iii) all of the other terms
and requirements Section 9.2 and 9.3 shall apply with respect to such
assignment.



ARTICLE X. INSURANCE AND INDEMNITY

SECTION 10.1. TENANT'S INSURANCE.

Tenant, at its sole cost and expense, shall provide and maintain in effect the
insurance described in Exhibit D. Evidence of that insurance must be delivered
to Landlord prior to the Early Occupancy Date.



SECTION 10.2. LANDLORD'S INSURANCE.

Landlord may, at its election, provide any or all of the following types of
insurance, with or without deductible and in amounts and coverages as may be
determined by Landlord in its sole and absolute discretion: property insurance,
subject to standard exclusions, covering the Building and/or Project, and such
other risks as Landlord or its mortgagees may from time to time deem
appropriate, including coverage for the Tenant Improvements constructed by
Landlord pursuant to the Work Letter (if any) attached hereto, and commercial
general liability coverage. Landlord shall not be required to carry insurance of
any kind on Tenant's Alterations or on Tenant's other property, including,
without limitation, Tenant's trade fixtures, furnishings, equipment, signs and
all other items of personal property, and Landlord shall not be obligated to
repair or replace that property should damage occur. All proceeds of insurance
maintained by Landlord upon the Building and/or Project shall be the property of
Landlord, whether or not Landlord is obligated to or elects to make any repairs.
At Landlord's option, Landlord may self-insure all or any portion of the risks
for which Landlord elects to provide insurance hereunder.



SECTION 10.3. TENANT'S INDEMNITY.

To the fullest extent permitted by law, Tenant shall defend, indemnify, protect,
save and hold harmless Landlord, its agents, and any and all affiliates of
Landlord, including, without limitation, any corporations or other entities
controlling, controlled by or under common control with Landlord, from and
against any and all claims, liabilities, costs or expenses arising either before
or after the Early Occupancy Date from Tenant's use or occupancy of the
Premises, the Building or the Common Areas, including, without limitation, the
use by Tenant, its agents, employees, invitees or licensees of any recreational
facilities within the Common Areas, or from the conduct of its business, or from
any activity, work, or thing done, permitted or suffered by Tenant or its
agents, employees, invitees or licensees in or about the Premises, the Building
or the Common Areas, or from any Event of Default in the performance of any
obligation on Tenant's part to be performed under this Lease, or from any act or
negligence of Tenant or its agents, employees, visitors, patrons, guests,
invitees or licensees. Landlord may, at its option, require Tenant to assume
Landlord's defense in any action covered by this Section through counsel
satisfactory to Landlord. The provisions of this Section shall expressly survive
the expiration or sooner termination of this Lease. Tenant's obligations under
this Section shall not apply in the event that the claim, liability, cost or
expense is caused solely by the active negligence or willful misconduct of
Landlord.



SECTION 10.4. LANDLORD'S NONLIABILITY.

Landlord shall not be liable to Tenant, its employees, agents and invitees, and
Tenant hereby waives all claims against Landlord and knowingly assumes the risk
of for loss of or damage to any property, or loss or interruption of business or
income, or any other loss, cost, damage, injury or liability whatsoever
(including without limitation any consequential damages and lost profit or
opportunity costs) resulting from, but not limited to, Acts of God, acts of
civil disobedience or insurrection, acts or omissions of third parties and/or of
other tenants within the Project or their agents, employees, contractors, guests
or invitees, fire, explosion, falling plaster, steam, gas, electricity, water or
rain which may leak or flow from or into any part of the Premises or from the
breakage, leakage, obstruction or other defects of the pipes, sprinklers, wires,
appliances, plumbing, air conditioning, electrical works, roof, windows or other
fixtures in the Building, whether the damage or injury results from conditions
arising in the Premises or in other portions of the Building. It is understood
that any such condition may require the temporary evacuation or closure of all
or a portion of the Building. Landlord shall have no liability (including
without limitation consequential damages and lost profit or opportunity costs)
and, except as provided in Sections 11.1 and 12.1 below, there shall be no
abatement of rent, by reason of any injury to or interference with Tenant's
business arising from the making of any repairs, alterations or improvements to
any portion of the Building, including repairs to the Premises, nor shall any
related activity by Landlord constitute an actual or constructive eviction;
provided, however, that in making repairs, alterations or improvements, Landlord
shall interfere as little as reasonably practicable with the conduct of Tenant's
business in the Premises. Should Tenant elect to receive any service or products
from a concessionaire, licensee or third party tenant of Landlord, Landlord
shall have no liability for any services or products so provided or for any
breach of contract by such third party provider. Neither Landlord nor its agents
shall be liable for interference with light or other similar intangible
interests. Tenant shall immediately notify Landlord in case of fire or accident
in the Premises, the Building or the Project and of defects in any improvements
or equipment.



SECTION 10.5. WAIVER OF SUBROGATION.

Landlord and Tenant each hereby waives all rights of recovery against the other
and the other's agents on account of loss and damage occasioned to the property
of such waiving party to the extent that the waiving party is entitled to
proceeds for such loss or damage under any property insurance policies carried
or required to be carried by the provisions of this Lease; provided however,
that the foregoing waiver shall not apply to the extent of Tenant's obligations
to pay deductibles under any such policies and this Lease. By this waiver it is
the intent of the parties that neither Landlord nor Tenant shall be liable to
any insurance company (by way of subrogation or otherwise) insuring the other
party for any loss or damage insured against under any property insurance
policies contemplated by this Lease, even though such loss or damage might be
occasioned by the negligence of such party, its agents, employees, contractors,
guests or invitees.



ARTICLE XI. DAMAGE OR DESTRUCTION

SECTION 11.1. RESTORATION.

(a) If the Premises or the Building or a part thereof are materially damaged by
any fire, flood, earthquake or other casualty, Landlord shall have the right to
terminate this Lease upon written notice to Tenant if: (i) Landlord reasonably
determines that proceeds necessary to pay the full cost of repair is not
available from Landlord's insurance, including without limitation earthquake
insurance, plus such additional amounts Tenant elects, at its option, to
contribute, excluding however the deductible (for which Tenant shall be
responsible for Tenant's Share); (ii) Landlord reasonably determines that the
Premises cannot, with reasonable diligence, be fully repaired by Landlord (or
cannot be safely repaired because of the presence of hazardous factors,
including without limitation Hazardous Materials, earthquake faults, and other
similar dangers) within two hundred seventy (270) days after the date of the
damage; (iii) an uncured Event of Default by Tenant has occurred; or (iv) the
material damage occurs during the final twelve (12) months of the Term. Landlord
shall notify Tenant in writing ("Landlord's Notice") within sixty (60) days
after the damage occurs as to (A) whether Landlord is terminating this Lease as
a result of such material damage and (B) if Landlord is not terminating this
Lease, the number of days within which Landlord has estimated that the Premises,
with reasonable diligence, are likely to be fully repaired. In the event
Landlord elects to terminate this Lease, this Lease shall terminate as of the
date specified for termination by Landlord's Notice (which termination date
shall in no event be later than sixty (60) days following the date of the
damage, or, if no such date is specified, such termination shall be the date of
Landlord's Notice).

(b) If Landlord has the right to terminate this Lease pursuant to Section
11.1(a) and does not elect to so terminate this Lease, and provided that at the
time of Landlord's Notice neither an Event of Default exists nor has Landlord
delivered Tenant a notice of any failure by Tenant to fulfill an obligation
under this Lease which, unless cured by Tenant within the applicable grace
period, would constitute an Event of Default, then within ten (10) days
following delivery of Landlord's Notice pursuant to Section 11.1(a), Tenant may
elect to terminate this Lease by written notice to Landlord, but only if (i)
Landlord's Notice specifies that Landlord has determined that the Premises
cannot be repaired, with reasonable diligence, within two hundred seventy (270)
days after the date of damage or (ii) the casualty has occurred within the final
twelve (12) months of the Term and such material damage has a materially adverse
impact on Tenant's continued use of the Premises. If Tenant fails to provide
such termination notice within such ten (10) day period, Tenant shall be deemed
to have waived any termination right under this Section 1l.1(b) or any other
applicable law.

(c) In the event that neither Landlord nor Tenant terminates this Lease pursuant
to this Section 11.1 as a result of material damage to the Building or Premises
resulting from a casualty, Landlord shall repair all material damage to the
Premises or the Building as soon as reasonably possible and this Lease shall
continue in effect for the remainder of the Term. Subject to any provision to
the contrary in the Work Letter, such repair by Landlord shall include repair of
material damage to the Tenant Improvements constructed pursuant to the Work
Letter, so long as insurance proceeds from insurance required to be carried by
Tenant are made available to Landlord. Landlord shall have the right, but not
the obligation, to repair or replace any other leasehold improvements made by
Tenant or any Alterations (as defined in Section 7.3) constructed by Tenant. If
Landlord elects to repair or replace such leasehold improvements and/or
Alterations, all insurance proceeds available for such repair or replacement
shall be made available to Landlord. Landlord shall have no liability to Tenant
in the event that the Premises or the Building has not been fully repaired
within the time period specified by Landlord in Landlord's Notice to Tenant as
described in Section 11.1(a). Notwithstanding the foregoing, the repair of
damage to the Premises to the extent such damage is not material shall be
governed by Sections 7.1 and 7.2.

(d) Commencing on the date of such material damage to the Building, and ending
on the sooner of the date the damage is repaired or the date this Lease is
terminated, the rental to be paid under this Lease shall be abated in the same
proportion that the Floor Area of the Premises that is rendered unusable by the
damage from time to time bears to the total Floor Area of the Premises, as
reasonably determined by Landlord, but only to the extent that Landlord is
entitled to reimbursement from the proceeds of the business interruption
insurance required of Tenant pursuant to Exhibit D.

(e) Landlord shall not be required to repair or replace any improvements or
fixtures that Tenant is obligated to repair or replace pursuant to Section 7.1
or any other provision of this Lease and Tenant shall continue to be obligated
to so repair or replace any such improvements or fixtures, notwithstanding any
provisions to the contrary in this Article XI. In addition, but subject to the
provisions of Section 10.5, in the event the damage or destruction to the
Premises or Building are due in substantial part to the fault or neglect of
Tenant or its employees, subtenants, invitees or representatives, the costs of
such repairs or replacement to the Premises or Building shall be borne by Tenant
in proportion to its responsibility for such damage or destruction, and in
addition, Tenant shall not be entitled to terminate this Lease as a result,
notwithstanding the provisions of Section 11.1(b).

(f) Tenant shall fully cooperate with Landlord in removing Tenant's personal
property and any debris from the Premises to facilitate all inspections of the
Premises and the making of any repairs. Notwithstanding anything to the contrary
contained in this Lease, if Landlord in good faith believes there is a risk of
injury to persons or damage to property from entry into the Building or Premises
following any damage or destruction thereto, Landlord may restrict entry into
the Building or the Premises by Tenant, its employees, agents and contractors in
a non-discriminatory manner, without being deemed to have violated Tenant's
rights of quiet enjoyment to, or made an unlawful detainer of, or evicted Tenant
from, the Premises. Upon request, Landlord shall consult with Tenant to
determine if there are safe methods of entry into the Building or the Premises
solely in order to allow Tenant to retrieve files, data in computers, and
necessary inventory, subject however to all indemnities and waivers of liability
from Tenant to Landlord contained in this Lease and any additional indemnities
and waivers of liability which Landlord may require.

SECTION 11.2. LEASE GOVERNS.

Tenant agrees that the provisions of this Lease, including without limitation
Section 11.1, shall govern any damage or destruction and shall accordingly
supersede any contrary statute or rule of law.



ARTICLE XII. EMINENT DOMAIN

SECTION 12.1. TOTAL OR PARTIAL TAKING.

If all or a material portion of the Premises is taken by any lawful authority by
exercise of the right of eminent domain, or sold to prevent a taking, either
Tenant or Landlord may terminate this Lease effective as of the date possession
is required to be surrendered to the authority. In the event title to a portion
of the Building or Project, whether or not including a portion of the Premises,
is taken or sold in lieu of taking, and if Landlord elects to restore the
Building in such a way as to alter the Premises materially, either party may
terminate this Lease, by written notice to the other party, effective on the
date of vesting of title. In the event neither party has elected to terminate
this Lease as provided above, then Landlord shall promptly, after receipt of a
sufficient condemnation award, proceed to restore the Premises to substantially
their condition prior to the taking, and a proportionate allowance shall be made
to Tenant for the rent corresponding to the time during which, and to the part
of the Premises of which, Tenant is deprived on account of the taking and
restoration. In the event of a taking, Landlord shall be entitled to the entire
amount of the condemnation award without deduction for any estate or interest of
Tenant; provided that nothing in this Section shall be deemed to give Landlord
any interest in, or prevent Tenant from seeking any award against the taking
authority for, the taking of personal property and fixtures belonging to Tenant
or for relocation or business interruption expenses recoverable from the taking
authority.



SECTION 12.2. TEMPORARY TAKING.

No temporary taking of the Premises shall terminate this Lease or give Tenant
any right to abatement of rent, and any award specifically attributable to a
temporary taking of the Premises shall belong entirely to Tenant. A temporary
taking shall be deemed to be a taking of the use or occupancy of the Premises
for a period of not to exceed ninety (90) days.



SECTION 12.3. TAKING OF PARKING AREA.

In the event there shall be a taking of the parking area such that Landlord can
no longer provide sufficient parking to comply with this Lease, Landlord may
substitute reasonably equivalent parking in a location reasonably close to the
Building; provided that if Landlord fails to make that substitution within
ninety (90) days following the taking and if the taking materially impairs
Tenant's use and enjoyment of the Premises, Tenant may, at its option, terminate
this Lease by written notice to Landlord. If this Lease is not so terminated by
Tenant, there shall be no abatement of rent and this Lease shall continue in
effect.



ARTICLE XIII. SUBORDINATION; ESTOPPEL CERTIFICATE; FINANCIALS

SECTION 13.1. SUBORDINATION.

At the option of Landlord or any lender of Landlord's that obtains a security
interest in the Building, this Lease shall be either superior or subordinate to
all ground or underlying leases, mortgages and deeds of trust, if any, which may
hereafter affect the Building, and to all renewals, modifications,
consolidations, replacements and extensions thereof; provided, that so long as
no Event of Default exists under this Lease, Tenant's possession and quiet
enjoyment of the Premises shall not be disturbed and this Lease shall not
terminate in the event of termination of any such ground or underlying lease, or
the foreclosure of any such mortgage or deed of trust, to which this Lease has
been subordinated pursuant to this Section. Tenant shall execute and deliver any
documents or agreements requested by Landlord or such lessor or lender which
provide Tenant with the non-disturbance protections set forth in this Section.
In the event of a termination or foreclosure, Tenant shall become a tenant of
and attorn to the successor-in-interest to Landlord upon the same terms and
conditions as are contained in this Lease, and shall execute any instrument
reasonably required by Landlord's successor for that purpose. Tenant shall also,
upon written request of Landlord, execute and deliver all instruments as may be
required from time to time to subordinate the rights of Tenant under this Lease
to any ground or underlying lease or to the lien of any mortgage or deed of
trust (provided that such instruments include the nondisturbance and attornment
provisions set forth above), or, if requested by Landlord, to subordinate, in
whole or in part, any ground or underlying lease or the lien of any mortgage or
deed of trust to this Lease. Tenant agrees that any purchaser at a foreclosure
sale or lender taking title under a deed-in-lieu of foreclosure shall not be
responsible for any act or omission of a prior landlord, shall not be subject to
any offsets or defenses Tenant may have against a prior landlord, and shall not
be liable for the return of the security deposit to the extent it is not
actually received by such purchaser or bound by any rent paid for more than the
current month in which the foreclosure occurred.



SECTION 13.2. ESTOPPEL CERTIFICATE.

(a) Tenant shall, at any time upon not less than ten (10) days prior written
notice from Landlord, execute, acknowledge and deliver to Landlord, in any form
that Landlord may reasonably require, a statement in writing (i) certifying that
this Lease is unmodified and in full force and effect (or, if modified, stating
the nature of the modification and certifying that this Lease, as modified, is
in full force and effect) and the dates to which the rental, additional rent and
other charges have been paid in advance, if any, and (ii) acknowledging that, to
Tenant's knowledge, there are no uncured defaults on the part of Landlord, or
specifying each default if any are claimed, and (iii) setting forth all further
information that Landlord or any purchaser or encumbrancer may reasonably
require. Tenant's statement may be relied upon by any prospective purchaser or
encumbrancer of all or any portion of the Building or Project.

(b) Notwithstanding any other rights and remedies of Landlord, Tenant's failure
to deliver any estoppel statement within the provided time shall be conclusive
upon Tenant that (i) this Lease is in full force and effect, without
modification except as may be represented by Landlord, (ii) there are no uncured
Events of Default in Landlord's performance, and (iii) not more than one month's
rental has been paid in advance.

SECTION 13.3. FINANCIALS.

(a) Tenant shall deliver to Landlord, prior to the execution of this Lease and
thereafter at any time upon Landlord's request, Tenant's current tax returns and
financial statements, certified true, accurate and complete by the chief
financial officer of Tenant, including a balance sheet and profit and loss
statement for the most recent prior year, or, in the event Tenant is a publicly
traded corporation on a nationally recognized stock exchange, Tenant's current
financial reports filed with the Securities and Exchange Commission
(collectively, the "Statements"), which Statements shall accurately and
completely reflect the financial condition of Tenant. Landlord agrees that it
will keep the Statements confidential, except that Landlord shall have the right
to deliver the same to any proposed purchaser of the Building or Project, and to
any encumbrancer of all or any portion of the Building or Project.

(b) Tenant acknowledges that Landlord is relying on the Statements in its
determination to enter into this Lease, and Tenant represents to Landlord, which
representation shall be deemed made on the date of this Lease and again on the
Commencement Date, that no material change in the financial condition of Tenant,
as reflected in the Statements, has occurred since the date Tenant delivered the
Statements to Landlord. The Statements are represented and warranted by Tenant
to be correct and to accurately and fully reflect Tenant's true financial
condition as of the date of submission by any Statements to Landlord.

ARTICLE XIV. EVENTS OF DEFAULT AND REMEDIES

SECTION 14.1. TENANT'S DEFAULTS.

In addition to any other breaches of this Lease which are defined as Events of
Default in this Lease, the occurrence of any one or more of the following events
shall constitute an Event of Default by Tenant:



(a) The failure by Tenant to make any payment of Basic Rent or additional rent
required to be made by Tenant, as and when due, where the failure continues for
a period of three (3) days after written notice from Landlord to Tenant;
provided, however, that any such notice shall be in lieu of, and not in addition
to, any notice required under California Code of Civil Procedure Section 1161
and 1161(a) as amended. For purposes of these Events of Default and remedies
provisions, the term "additional rent" shall be deemed to include all amounts of
any type whatsoever other than Basic Rent to be paid by Tenant pursuant to the
terms of this Lease.

(b) The assignment, sublease, encumbrance or other transfer of this Lease by
Tenant, either voluntarily or by operation of law, whether by judgment,
execution, transfer by intestacy or testacy, or other means, without the prior
written consent of Landlord when consent is required by this Lease.

(c) The discovery by Landlord that any financial statement provided by Tenant,
or by any affiliate, successor or guarantor of Tenant, was materially false.

(d) The failure of Tenant to timely and fully provide any subordination
agreement, estoppel certificate or financial statements in accordance with the
requirements of Article XIII where such failure continues for five (5) days
after written notice from Landlord.

(e) The abandonment of the Premises by Tenant.

(f) The failure or inability by Tenant to observe or perform any of the express
or implied covenants or provisions of this Lease to be observed or performed by
Tenant, other than as specified in this Section 14.1, where the failure
continues for a period of thirty (30) days after written notice from Landlord to
Tenant or such shorter period as is specified in any other provision of this
Lease; provided, however, that any such notice shall be in lieu of, and not in
addition to, any notice required under California Code of Civil Procedure
Section 1161 and 1161(a) as amended. However, if the nature of the failure is
such that more than thirty (30) days are reasonably required for its cure, then
Tenant shall not be deemed to have committed an Event of Default if Tenant
commences the cure within thirty (30) days, and thereafter diligently pursues
the cure to completion.

(g) (i) The making by Tenant of any general assignment for the benefit of
creditors; (ii) the filing by or against Tenant of a petition to have Tenant
adjudged a Chapter 7 debtor under the Bankruptcy Code or to have debts
discharged or a petition for reorganization or arrangement under any law
relating to bankruptcy (unless, in the case of a petition filed against Tenant,
the same is dismissed within thirty (30) days); (iii) the appointment of a
trustee or receiver to take possession of substantially all of Tenant's assets
located at the Premises or of Tenant's interest in this Lease, if possession is
not restored to Tenant within thirty (30) days; (iv) the attachment, execution
or other judicial seizure of substantially all of Tenant's assets located at the
Premises or of Tenant's interest in this Lease, where the seizure is not
discharged within thirty (30) days; (v) Tenant's convening of a meeting of its
creditors for the purpose of effecting a moratorium upon or composition of its
debts or (vi) the failure of Tenant to pay its material obligations to creditors
as and when they become due and payable, other than as a result of a good faith
dispute by Tenant as to the amount due to such creditors. Landlord shall not be
deemed to have knowledge of any event described in this Section 14.1(g) unless
notification in writing is received by Landlord, nor shall there be any
presumption attributable to Landlord of Tenant's insolvency. In the event that
any provision of this Section 14.1(g) is contrary to applicable law, the
provision shall be of no force or effect.

SECTION 14.2. LANDLORD'S REMEDIES.

(a) If an Event of Default by Tenant occurs, then in addition to any other
remedies available to Landlord, Landlord may exercise the following remedies:

(i) Landlord may terminate Tenant's right to possession of the Premises by any
lawful means, in which case this Lease shall terminate and Tenant shall
immediately surrender possession of the Premises to Landlord. Such termination
shall not affect any accrued obligations of Tenant under this Lease. Upon
termination, Landlord shall have the right to reenter the Premises and remove
all persons and property. Landlord shall also be entitled to recover from
Tenant:

(1) The worth at the time of award of the unpaid Basic Rent and additional rent
which had been earned at the time of termination;

(2) The worth at the time of award of the amount by which the unpaid Basic Rent
and additional rent which would have been earned after termination until the
time of award exceeds the amount of such loss that Tenant proves could have been
reasonably avoided;

(3) The worth at the time of award of the amount by which the unpaid Basic Rent
and additional rent for the balance of the Term after the time of award exceeds
the amount of such loss that Tenant proves could be reasonably avoided;

(4) Any other amount necessary to compensate Landlord for all the detriment
proximately caused by Tenant's failure to perform its obligations under this
Lease or which in the ordinary course of things would be likely to result from
Tenant's Event of Default, including, but not limited to, the cost of recovering
possession of the Premises, refurbishment of the Premises, marketing costs,
commissions and other expenses of reletting, including necessary repair, the
unamortized portion of any tenant improvements and brokerage commissions funded
by Landlord in connection with this Lease, reasonable attorneys' fees, and any
other reasonable costs; and

(5) At Landlord's election, all other amounts in addition to or in lieu of the
foregoing as may be permitted by law. The term "rent" as used in the Lease shall
be deemed to mean the Basic Rent, Tenant's Share of Operating Expenses and any
other sums required to be paid by Tenant to Landlord pursuant to the terms of
this Lease, including, without limitation, any sums that may be owing from
Tenant pursuant to Section 4.3 of this Lease. Any sum, other than Basic Rent,
shall be computed on the basis of the average monthly amount accruing during the
twenty-four (24) month period immediately prior to the Event of Default, except
that if it becomes necessary to compute such rental before the twenty-four (24)
month period has occurred, then the computation shall be on the basis of the
average monthly amount during the shorter period. As used in Sections 14.2(a)(i)
(1) and (2) above, the "worth at the time of award" shall be computed by
allowing interest at the rate of ten percent (10%) per annum. As used in Section
14.2(a)(i)(3) above, the "worth at the time of award" shall be computed by
discounting the amount at the discount rate of the Federal Reserve Bank of San
Francisco at the time of award plus one percent (1%).

(ii) Landlord may elect not to terminate Tenant's right to possession of the
Premises, in which event Landlord may continue to enforce all of its rights and
remedies under this Lease, including the right to collect all rent as it becomes
due. Efforts by the Landlord to maintain, preserve or relet the Premises, or the
appointment of a receiver to protect the Landlord's interests under this Lease,
shall not constitute a termination of the Tenant's right to possession of the
Premises. In the event that Landlord elects to avail itself of the remedy
provided by this Section 14.2(a)(ii), Landlord shall not unreasonably withhold
its consent to an assignment or subletting of the Premises subject to the
reasonable standards for Landlord's consent as are contained in this Lease.

(b) Landlord shall be under no obligation to observe or perform any covenant of
this Lease on its part to be observed or performed which accrues after the date
of any Event of Default by Tenant unless and until the Event of Default is cured
by Tenant, it being understood and agreed that the performance by Landlord of
its obligations under this Lease are expressly conditioned upon Tenant's full
and timely performance of its obligations under this Lease. The various rights
and remedies reserved to Landlord in this Lease or otherwise shall be cumulative
and, except as otherwise provided by California law, Landlord may pursue any or
all of its rights and remedies at the same time.

(c) No delay or omission of Landlord to exercise any right or remedy shall be
construed as a waiver of the right or remedy or of any breach or Event of
Default by Tenant. The acceptance by Landlord of rent shall not be a (i) waiver
of any preceding breach or Event of Default by Tenant of any provision of this
Lease, other than the failure of Tenant to pay the particular rent accepted,
regardless of Landlord's knowledge of the preceding breach or Event of Default
at the time of acceptance of rent, or (ii) a waiver of Landlord's right to
exercise any remedy available to Landlord by virtue of the breach or Event of
Default. The acceptance of any payment from a debtor in possession, a trustee, a
receiver or any other person acting on behalf of Tenant or Tenant's estate shall
not waive or cure a breach or Event of Default under Section 14.1. No payment by
Tenant or receipt by Landlord of a lesser amount than the rent required by this
Lease shall be deemed to be other than a partial payment on account of the
earliest due stipulated rent, nor shall any endorsement or statement on any
check or letter be deemed an accord and satisfaction and Landlord shall accept
the check or payment without prejudice to Landlord's right to recover the
balance of the rent or pursue any other remedy available to it. No act or thing
done by Landlord or Landlord's agents during the Term shall be deemed an
acceptance of a surrender of the Premises, and no agreement to accept a
surrender shall be valid unless in writing and signed by Landlord. No employee
of Landlord or of Landlord's agents shall have any power to accept the keys to
the Premises prior to the termination of this Lease, and the delivery of the
keys to any employee shall not operate as a termination of this Lease or a
surrender of the Premises.

(d) Any agreement for free or abated rent or other charges, or for the giving or
paying by Landlord to or for Tenant of any cash or other bonus, inducement or
consideration for Tenant's entering into this Lease ("Inducement Provisions")
shall be deemed conditioned upon Tenant's full and faithful performance of the
terms, covenants and conditions of this Lease. Upon an Event of Default under
this Lease by Tenant, any such Inducement Provisions shall automatically be
deemed deleted from this Lease and of no further force or effect and the amount
of any rent reduction or abatement or other bonus or consideration already given
by Landlord or received by Tenant as an Inducement shall be immediately due and
payable by Tenant to Landlord, notwithstanding any subsequent cure of said Event
of Default by Tenant. The acceptance by Landlord of rent or the cure of the
Event of Default which initiated the operation of this Section 14.1 shall not be
deemed a waiver by Landlord of the provisions of this Section 14.2(d).

SECTION 14.3. LATE PAYMENTS.

(a) Any payment due to Landlord under this Lease, including without limitation
Basic Rent, Tenant's Share of Operating Expenses or any other payment due to
Landlord under this Lease, that is not received by Landlord within five (5) days
following the date due shall bear interest at the maximum rate permitted by law
from the date due until fully paid. The payment of interest shall not cure any
breach or Event of Default by Tenant under this Lease. In addition, Tenant
acknowledges that the late payment by Tenant to Landlord of Basic Rent and
Tenant's Share of Operating Expenses will cause Landlord to incur costs not
contemplated by this Lease, the exact amount of which will be extremely
difficult and impracticable to ascertain. Those costs may include, but are not
limited to, administrative, processing and accounting charges, and late charges
which may be imposed on Landlord by the terms of any ground lease, mortgage or
trust deed covering the Premises. Accordingly, if any Basic Rent or Tenant's
Share of Operating Expenses due from Tenant shall not be received by Landlord or
Landlord's designee within five (5) days following the date due, then Tenant
shall pay to Landlord, in addition to the interest provided above, a late
charge, which the Tenant agrees is reasonable, in a sum equal to the greater of
five percent (5%) of the amount overdue or Two Hundred Fifty Dollars ($250.00)
for each delinquent payment. Acceptance of a late charge by Landlord shall not
constitute a waiver of Tenant's breach or Event of Default with respect to the
overdue amount, nor shall it prevent Landlord from exercising any of its other
rights and remedies.

(b) Following each second installment of Basic Rent and/or the payment of
Tenant's Share of Operating Expenses within any twelve (12) month period that is
not paid within five (5) days following the date due, Landlord shall have the
option (i) to require that beginning with the first payment of Basic Rent next
due, Basic Rent and the Tenant's Share of Operating Expenses shall no longer be
paid in monthly installments but shall be payable quarterly three (3) months in
advance and/or (ii) to require that Tenant increase the amount, if any, of the
Security Deposit by one hundred percent (100%). Should Tenant deliver to
Landlord, at any time during the Term, two (2) or more insufficient checks, the
Landlord may require that all monies then and thereafter due from Tenant be paid
to Landlord by cashier's check. If any check for any payment to Landlord
hereunder is returned by the bank for any reason, such payment shall not be
deemed to have been received by Landlord and Tenant shall be responsible for any
applicable late charge, interest payment and the charge to Landlord by its bank
for such returned check. Nothing in this Section shall be construed to compel
Landlord to accept Basic Rent, Tenant's Share of Operating Expenses or any other
payment from Tenant if there exists an Event of Default unless such payment
fully cures any and all such Event of Default. Any acceptance of any such
payment shall not be deemed to waive any other right of Landlord under this
Lease. Any payment by Tenant to Landlord may be applied by Landlord, in its sole
and absolute discretion, in any order determined by Landlord to any amounts then
due to Landlord.

SECTION 14.4. RIGHT OF LANDLORD TO PERFORM.

All covenants and agreements to be performed by Tenant under this Lease shall be
performed at Tenant's sole cost and expense and without any abatement of rent or
right of set-off. If Tenant fails to pay any sum of money, other than rent
payable to Landlord, or fails to perform any other act on its part to be
performed under this Lease, and the failure continues beyond any applicable
grace period set forth in Section 14.1, then in addition to any other available
remedies, Landlord may, at its election make the payment or perform the other
act on Tenant's part and Tenant hereby grants Landlord the right to enter onto
the Premises in order to carry out such performance. Landlord's election to make
the payment or perform the act on Tenant's part shall not give rise to any
responsibility of Landlord to continue making the same or similar payments or
performing the same or similar acts nor shall Landlord be responsible to Tenant
for any damage caused to Tenant as the result of such performance by Landlord.
Tenant shall, promptly upon demand by Landlord, reimburse Landlord for all sums
paid by Landlord and all necessary incidental costs, together with interest at
the maximum rate permitted by law from the date of the payment by Landlord.



SECTION 14.5. DEFAULT BY LANDLORD.

Landlord shall not be deemed to be in default in the performance of any
obligation under this Lease, and Tenant shall have no rights to take any action
against Landlord, unless and until Landlord has failed to perform the obligation
within thirty (30) days after written notice by Tenant to Landlord specifying in
reasonable detail the nature and extent of the failure; provided, however, that
if the nature of Landlord's obligation is such that more than thirty (30) days
are required for its performance, then Landlord shall not be deemed to be in
default if it commences performance within the thirty (30) day period and
thereafter diligently pursues the cure to completion. In the event of Landlord's
default under this Lease, Tenant's sole remedies shall be to seek damages or
specific performance from Landlord, provided that any damages shall be limited
to Tenant's actual out-of-pocket expenses and shall in no event include any
consequential damages, lost profits or opportunity costs.



SECTION 14.6. EXPENSES AND LEGAL FEES.

All sums reasonably incurred by Landlord in connection with any Event of Default
by Tenant under this Lease or holding over of possession by Tenant after the
expiration or earlier termination of this Lease, or any action related to a
filing for bankruptcy or reorganization by Tenant, including without limitation
all costs, expenses and actual accountants, appraisers, attorneys and other
professional fees, and any collection agency or other collection charges, shall
be due and payable to Landlord on demand, and shall bear interest at the rate of
ten percent (10%) per annum. Should either Landlord or Tenant bring any action
in connection with this Lease, the prevailing party shall be entitled to recover
as a part of the action its reasonable attorneys' fees, and all other costs. The
prevailing party for the purpose of this Section shall be determined by the
trier of the facts.



SECTION 14.7. WAIVER OF JURY TRIAL. LANDLORD AND TENANT EACH ACKNOWLEDGES THAT
IT IS AWARE OF AND HAS HAD THE ADVICE OF COUNSEL OF ITS CHOICE WITH RESPECT TO
ITS RIGHTS TO TRIAL BY JURY, AND EACH PARTY DOES HEREBY EXPRESSLY AND KNOWINGLY
WAIVE AND RELEASE ALL SUCH RIGHTS TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM BROUGHT BY EITHER PARTY HERETO AGAINST THE OTHER (AND/OR AGAINST
ITS OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, OR SUBSIDIARY OR AFFILIATED
ENTITIES) ON ANY MATTERS WHATSOEVER ARISING OUT OF OR IN ANY WAY CONNECTED WITH
THIS LEASE, TENANT'S USE OR OCCUPANCY OF THE PREMISES, AND/OR ANY CLAIM OF
INJURY OR DAMAGE.

FURTHERMORE, THIS WAIVER AND RELEASE OF ALL RIGHTS TO A JURY TRIAL IS DEEMED TO
BE INDEPENDENT OF EACH AND EVERY OTHER PROVISION, COVENANT, AND/OR CONDITION SET
FORTH IN THIS LEASE.



SECTION 14.8. SATISFACTION OF JUDGMENT.

The obligations of Landlord do not constitute the personal obligations of the
individual partners, trustees, directors, officers or shareholders of Landlord
or its constituent partners. Should Tenant recover a money judgment against
Landlord, such judgment shall be satisfied only from the interest of Landlord in
the Project and out of the rent or other income from such property receivable by
Landlord or out of consideration received by Landlord from the sale or other
disposition of all or any part of Landlord's right, title or interest in the
Project and no action for any deficiency may be sought or obtained by Tenant.



SECTION 14.9. LIMITATION OF ACTIONS AGAINST LANDLORD.

Any claim, demand or right of any kind by Tenant which is based upon or arises
in connection with this Lease, including without limitation any arising under a
tort or contract cause of action, shall be barred unless Tenant commences an
action thereon within six (6) months after the date that the act, omission,
event or default upon which the claim, demand or right arises, has occurred. The
foregoing provisions, however, shall not be applicable to any claim, demand or
right of Tenant arising from or related to any obligations on Landlord's part
contained in Sections 5.3 and/or 10.3(b) of this Lease.



ARTICLE XV. END OF TERM

SECTION 15.1. HOLDING OVER.

This Lease shall terminate without further notice upon the expiration of the
Term, and any holding over by Tenant after the expiration shall not constitute a
renewal or extension of this Lease, or give Tenant any rights under this Lease,
except when in writing signed by both parties. Any period of time following the
Expiration Date or earlier termination of this Lease required for Tenant to
remove its property or to place the Premises in the condition required pursuant
to Section 15.3 (or for Landlord to do so if Tenant fails to do so) shall be
deemed a holding over by Tenant. If Tenant holds over for any period after the
Expiration Date (or earlier termination) of the Term without the prior written
consent of Landlord, such possession shall constitute a tenancy at sufferance
only and an Event of Default under this Lease; such holding over with the prior
written consent of Landlord shall constitute a month-to-month tenancy commencing
on the first (1st) day following the termination of this Lease and terminating
thirty (30) days following delivery of written notice of termination by either
Landlord or Tenant to the other. In either of such events, possession shall be
subject to all of the terms of this Lease, except that the monthly Basic Rent
shall be two hundred percent (200%) of the greater of (a) the Basic Rent for the
month immediately preceding the date of termination or (b) the then currently
scheduled Basic Rent for comparable space in the Project. The acceptance by
Landlord of monthly holdover rental in a lesser amount shall not constitute a
waiver of Landlord's right to recover the full amount due for any holdover by
Tenant, unless otherwise agreed in writing by Landlord. If Tenant fails to
surrender the Premises upon the expiration of this Lease despite demand to do so
by Landlord, Tenant shall indemnify and hold Landlord harmless from all loss or
liability, including without limitation, any claims made by any succeeding
tenant relating to such failure to surrender. The foregoing provisions of this
Section are in addition to and do not affect Landlord's right of re-entry or any
other rights of Landlord under this Lease or at law.



SECTION 15.2. MERGER ON TERMINATION.

The voluntary or other surrender of this Lease by Tenant, or a mutual
termination of this Lease, shall terminate any or all existing subleases unless
Landlord, at its option, elects in writing to treat the surrender or termination
as an assignment to it of any or all subleases affecting the Premises.



SECTION 15.3. SURRENDER OF PREMISES; REMOVAL OF PROPERTY.

Subject to the provisions of 7.3 of this Lease, upon the Expiration Date or upon
any earlier termination of this Lease, Tenant shall quit and surrender
possession of the Premises to Landlord in as good order, condition and repair as
when received or as hereafter may be improved by Landlord or Tenant, reasonable
wear and tear and repairs which are Landlord's obligation excepted, and shall,
without expense to Landlord, remove or cause to be removed from the Premises all
personal property and debris, except for any items that Landlord may by written
authorization allow to remain. Tenant shall repair all damage to the Premises
resulting from the removal, which repair shall include the patching and filling
of holes and repair of structural damage, provided that Landlord may instead
elect to repair any structural damage at Tenant's expense. If Tenant shall fail
to comply with the provisions of this Section, Landlord may effect the removal
and/or make any repairs, and the cost to Landlord shall be additional rent
payable by Tenant upon demand. If Tenant fails to remove Tenant's personal
property from the Premises upon the expiration of the Term, Landlord may remove,
store, dispose of and/or retain such personal property, at Landlord's option, in
accordance with then applicable laws, all at the expense of Tenant. If requested
by Landlord, Tenant shall execute, acknowledge and deliver to Landlord an
instrument in writing releasing and quitclaiming to Landlord all right, title
and interest of Tenant in the Premises.



ARTICLE XVI. PAYMENTS AND NOTICES

All sums payable by Tenant to Landlord shall be deemed to be rent under this
Lease and shall be paid, without deduction or offset, in lawful money of the
United States to Landlord at its address set forth in Item 12 of the Basic Lease
Provisions, or at any other place as Landlord may designate in writing. Unless
this Lease expressly provides otherwise, as for example in the payment of Basic
Rent and the Tenant's Share of Operating Costs pursuant to Sections 4.1 and 4.2,
all payments shall be due and payable within ten (10) days after demand. All
payments requiring proration shall be prorated on the basis of a thirty (30) day
month and a three hundred sixty (360) day year. Any notice, election, demand,
consent, approval or other communication to be given or other document to be
delivered by either party to the other may be delivered in person or by courier
or overnight delivery service to the other party, or may be deposited in the
United States mail, duly registered or certified, postage prepaid, return
receipt requested, and addressed to the other party at the address set forth in
Item 12 of the Basic Lease Provisions, or if to Tenant, at that address or, from
and after the Early Occupancy Date, at the Premises (whether or not Tenant has
departed from, abandoned or vacated the Premises). Either party may, by written
notice to the other, served in the manner provided in this Article, designate a
different address. If any notice or other document is sent by mail, it shall be
deemed served or delivered seventy-two (72) hours after mailing. If more than
one person or entity is named as Tenant under this Lease, service of any notice
upon any one of them shall be deemed as service upon all of them.

ARTICLE XVII. RULES AND REGULATIONS

Tenant agrees to observe faithfully and comply strictly with the Rules and
Regulations, attached as Exhibit E, and any reasonable and nondiscriminatory
amendments, modifications and/or additions as may be adopted and published by
written notice to tenants by Landlord for the safety, care, security, good
order, or cleanliness of the Premises, Building, Project and Common Areas.
Landlord shall not be liable to Tenant for any violation of the Rules and
Regulations or the breach of any covenant or condition in any lease by any other
tenant or such tenant's agents, employees, contractors, guests or invitees. One
or more waivers by Landlord of any breach of the Rules and Regulations by Tenant
or by any other tenant(s) shall not be a waiver of any subsequent breach of that
rule or any other. Tenant's failure to keep and observe the Rules and
Regulations shall constitute a breach of this Lease. In the case of any conflict
between the Rules and Regulations and this Lease, this Lease shall be
controlling.

ARTICLE XVIII. BROKER'S COMMISSION

The parties recognize as the broker(s) who negotiated this Lease the firm(s), if
any, whose name(s) is (are) stated in Item 10 of the Basic Lease Provisions, and
agree that Landlord shall be responsible for the payment of brokerage
commissions to those broker(s) unless otherwise provided in this Lease. Tenant
warrants that it has had no dealings with any other real estate broker or agent
in connection with the negotiation of this Lease, and Tenant agrees to indemnify
and hold Landlord harmless from any cost, expense or liability (including
reasonable attorneys' fees) for any compensation, commissions or charges claimed
by any other real estate broker or agent employed or claiming to represent or to
have been employed by Tenant in connection with the negotiation of this Lease.
The foregoing agreement shall survive the termination of this Lease. If Tenant
fails to take possession of the Premises or if this Lease otherwise terminates
prior to the Expiration Date as the result of failure of performance by Tenant,
Landlord shall be entitled to recover from Tenant the unamortized portion of any
brokerage commission funded by Landlord in addition to any other damages to
which Landlord may be entitled.

ARTICLE XIX. TRANSFER OF LANDLORD'S INTEREST

In the event of any transfer of Landlord's interest in the Premises, the
transferor shall be automatically relieved of all further obligations on the
part of Landlord to the extent that such obligations are assumed by the
transferee, and the transferor shall be relieved of any obligation to pay any
funds in which Tenant has an interest to the extent that such funds have been
turned over, subject to that interest, to the transferee and Tenant is notified
of the transfer as required by law. No beneficiary of a deed of trust to which
this Lease is or may be subordinate, and no landlord under a so-called
sale-leaseback, shall be responsible in connection with the Security Deposit,
unless the mortgagee or beneficiary under the deed of trust or the landlord
actually receives the Security Deposit. It is intended that the covenants and
obligations contained in this Lease on the part of Landlord shall, subject to
the foregoing, be binding on Landlord, its successors and assigns, only during
and in respect to their respective successive periods of ownership.

ARTICLE XX. INTERPRETATION

SECTION 20.1. GENDER AND NUMBER.

Whenever the context of this Lease requires, the words "Landlord" and "Tenant"
shall include the plural as well as the singular, and words used in neuter,
masculine or feminine genders shall include the others.



SECTION 20.2. HEADINGS.

The captions and headings of the articles and sections of this Lease are for
convenience only, are not a part of this Lease and shall have no effect upon its
construction or interpretation.



SECTION 20.3. JOINT AND SEVERAL LIABILITY.

If more than one person or entity is named as Tenant, the obligations imposed
upon each shall be joint and several and the act of or notice from, or notice or
refund to, or the signature of, any one or more of them shall be binding on all
of them with respect to the tenancy of this Lease, including, but not limited
to, any renewal, extension, termination or modification of this Lease.



SECTION 20.4. SUCCESSORS.

Subject to Articles IX and XIX, all rights and liabilities given to or imposed
upon Landlord and Tenant shall extend to and bind their respective heirs,
executors, administrators, successors and assigns. Nothing contained in this
Section is intended, or shall be construed, to grant to any person other than
Landlord and Tenant and their successors and assigns any rights or remedies
under this Lease.



SECTION 20.5. TIME OF ESSENCE.

Time is of the essence with respect to the performance of every provision of
this Lease.



SECTION 20.6. CONTROLLING LAW/VENUE.

This Lease shall be governed by and interpreted in accordance with the laws of
the State of California. Any litigation commenced concerning any matters
whatsoever arising out of or in any way connected to this Lease shall be
initiated in the Superior Court of the county in which the Project is located.



SECTION 20.7. SEVERABILITY.

If any term or provision of this Lease, the deletion of which would not
adversely affect the receipt of any material benefit by either party or the
deletion of which is consented to by the party adversely affected, shall be held
invalid or unenforceable to any extent, the remainder of this Lease shall not be
affected and each term and provision of this Lease shall be valid and
enforceable to the fullest extent permitted by law.



SECTION 20.8. WAIVER AND CUMULATIVE REMEDIES.

One or more waivers by Landlord or Tenant of any breach of any term, covenant or
condition contained in this Lease shall not be a waiver of any subsequent breach
of the same or any other term, covenant or condition. Consent to any act by one
of the parties shall not be deemed to render unnecessary the obtaining of that
party's consent to any subsequent act. No breach by Tenant of this Lease shall
be deemed to have been waived by Landlord unless the waiver is in a writing
signed by Landlord. The rights and remedies of Landlord under this Lease shall
be cumulative and in addition to any and all other rights and remedies which
Landlord may have.



SECTION 20.9. INABILITY TO PERFORM.

In the event that either party shall be delayed or hindered in or prevented from
the performance of any work or in performing any act required under this Lease
by reason of any cause beyond the reasonable control of that party, other than
financial inability, then the performance of the work or the doing of the act
shall be excused for the period of the delay and the time for performance shall
be extended for a period equivalent to the period of the delay. The provisions
of this Section shall not operate to excuse Tenant from the prompt payment of
rent or from the timely performance of any other obligation under this Lease
within Tenant's reasonable control.



SECTION 20.10. ENTIRE AGREEMENT.

This Lease and its exhibits and other attachments cover in full each and every
agreement of every kind between the parties concerning the Premises, the
Building, and the Project, and all preliminary negotiations, oral agreements,
understandings and/or practices, except those contained in this Lease, are
superseded and of no further effect. Tenant waives its rights to rely on any
representations or promises made by Landlord or others which are not contained
in this Lease. No verbal agreement or implied covenant shall be held to modify
the provisions of this Lease, any statute, law, or custom to the contrary
notwithstanding.



SECTION 20.11. QUIET ENJOYMENT.

Upon the observance and performance of all the covenants, terms and conditions
on Tenant's part to be observed and performed, and subject to the other
provisions of this Lease, Tenant shall have the right of quiet enjoyment and use
of the Premises for the Term without hindrance or interruption by Landlord or
any other person claiming by or through Landlord.



SECTION 20.12. SURVIVAL.

All covenants of Landlord or Tenant which reasonably would be intended to
survive the expiration or sooner termination of this Lease, including without
limitation any warranty or indemnity hereunder, shall so survive and continue to
be binding upon and inure to the benefit of the respective parties and their
successors and assigns.



SECTION 20.13. INTERPRETATION.

This Lease shall not be construed in favor of or against either party, but shall
be construed as if both parties prepared this Lease.



ARTICLE XXI. EXECUTION AND RECORDING

SECTION 21.1. COUNTERPARTS.

This Lease may be executed in one or more counterparts, each of which shall
constitute an original and all of which shall be one and the same agreement.



SECTION 21.2. CORPORATE, LIMITED LIABILITY COMPANY AND PARTNERSHIP AUTHORITY.

If Tenant is a corporation, limited liability company or partnership, each
individual executing this Lease on behalf of the corporation, limited liability
company or partnership represents and warrants that he or she is duly authorized
to execute and deliver this Lease on behalf of the corporation, limited
liability company or partnership, and that this Lease is binding upon the
corporation, limited liability company or partnership in accordance with its
terms. Tenant shall, at Landlord's request, deliver a certified copy of its
board of directors' resolution, operating agreement or partnership agreement or
certificate authorizing or evidencing the execution of this Lease.



SECTION 21.3. EXECUTION OF LEASE; NO OPTION OR OFFER.

The submission of this Lease to Tenant shall be for examination purposes only,
and shall not constitute an offer to or option for Tenant to lease the Premises.
Execution of this Lease by Tenant and its return to Landlord shall not be
binding upon Landlord, notwithstanding any time interval, until Landlord has in
fact executed and delivered this Lease to Tenant, it being intended that this
Lease shall only become effective upon execution by Landlord and delivery of a
fully executed counterpart to Tenant.



SECTION 21.4. RECORDING.

Tenant shall not record this Lease without the prior written consent of
Landlord. Tenant, upon the request of Landlord, shall execute and acknowledge a
"short form" memorandum of this Lease for recording purposes.



SECTION 21.5. AMENDMENTS.

No amendment or termination of this Lease shall be effective unless in writing
signed by authorized signatories of Tenant and Landlord, or by their respective
successors in interest. No actions, policies, oral or informal arrangements,
business dealings or other course of conduct by or between the parties shall be
deemed to modify this Lease in any respect.



SECTION 21.6. EXECUTED COPY.

Any fully executed photocopy or similar reproduction of this Lease shall be
deemed an original for all purposes.



SECTION 21.7. ATTACHMENTS.

All exhibits, amendments, riders and addenda attached to this Lease are hereby
incorporated into and made a part of this Lease.



ARTICLE XXII. MISCELLANEOUS

SECTION 22.1. NONDISCLOSURE OF LEASE TERMS.

Tenant acknowledges and agrees that the terms of this Lease are confidential and
constitute proprietary information of Landlord. Disclosure of the terms could
adversely affect the ability of Landlord to negotiate other leases and impair
Landlord's relationship with other tenants. Accordingly, Tenant agrees that it,
and its partners, officers, directors, employees and attorneys, shall not
intentionally and voluntarily disclose, by public filings or otherwise, the
terms and conditions of this Lease ("Confidential Information") to any third
party, either directly or indirectly, without the prior written consent of
Landlord, which consent may be given or withheld in Landlord's sole and absolute
discretion. The foregoing restriction shall not apply if either: (i) Tenant is
required to disclose the Confidential Information in response to a subpoena or
other regulatory, administrative or court order, (ii) independent legal counsel
to Tenant delivers a written opinion to Landlord that Tenant is required to
disclose the Confidential Information to, or file a copy of this Lease with, any
governmental agency or any stock exchange; provided however, that in such event,
Tenant shall, before making any such disclosure (A) provide Landlord with prompt
written notice of such required disclosure, (B) at Tenant's sole cost, take all
reasonable legally available steps to resist or narrow such requirement,
including without limitation preparing and filing a request for confidential
treatment of the Confidential Information and (C) if disclosure of the
Confidential Information is required by subpoena or other regulatory,
administrative or court order, Tenant shall provide Landlord with as much
advance notice of the possibility of such disclosure as practical so that
Landlord may attempt to stop such disclosure or obtain an order concerning such
disclosure. The form and content of a request by Tenant for confidential
treatment of the Confidential Information shall be provided to Landlord at least
five (5) business days before its submission to the applicable governmental
agency or stock exchange and is subject to the prior written approval of
Landlord. In addition, Tenant may disclose the terms of this Lease to
prospective assignees of this Lease and prospective subtenants under this Lease
with whom Tenant is actively negotiating such an assignment or sublease.



SECTION 22.2. INTENTIONALLY DELETED.



SECTION 22.3. CHANGES REQUESTED BY LENDER.

If, in connection with obtaining financing for the Project, the lender shall
request reasonable modifications in this Lease as a condition to the financing,
Tenant will not unreasonably withhold or delay its consent, provided that the
modifications do not materially increase the obligations of Tenant or materially
and adversely affect the leasehold interest created by this Lease.



SECTION 22.4. MORTGAGEE PROTECTION

. No act or failure to act on the part of Landlord which would otherwise entitle
Tenant to be relieved of its obligations hereunder shall result in such a
release or termination unless (a) Tenant has given notice by registered or
certified mail to any beneficiary of a deed of trust or mortgage covering the
Building whose address has been furnished to Tenant and (b) such beneficiary is
afforded a reasonable opportunity to cure the default by Landlord (which in no
event shall be less than sixty (60) days), including, if necessary to effect the
cure, time to obtain possession of the Building by power of sale or judicial
foreclosure provided that such foreclosure remedy is diligently pursued. Tenant
agrees that each beneficiary of a deed of trust or mortgage covering the
Building is an express third party beneficiary hereof, Tenant shall have no
right or claim for the collection of any deposit from such beneficiary or from
any purchaser at a foreclosure sale unless such beneficiary or purchaser shall
have actually received and not refunded the deposit, and Tenant shall comply
with any written directions by any beneficiary to pay rent due hereunder
directly to such beneficiary without determining whether a default exists under
such beneficiary's deed of trust.



SECTION 22.5. COVENANTS AND CONDITIONS.

All of the provisions of this Lease shall be construed to be conditions as well
as covenants as though the words specifically expressing or imparting covenants
and conditions were used in each separate provision.



SECTION 22.6. SECURITY MEASURES.

Tenant hereby acknowledges that Landlord shall have no obligation whatsoever to
provide guard service or other security measures for the benefit of the Premises
or the Project. Tenant assumes all responsibility for the protection of Tenant,
its employees, agents, invitees and property from acts of third parties. Nothing
herein contained shall prevent Landlord, at its sole option, from providing
security protection for the Project or any part thereof, in which event the cost
thereof shall be included within the definition of Project Costs.



 

LANDLORD:

 

TENANT:

THE IRVINE COMPANY

INTEST CORPORATION,


a Delaware corporation



By: /s/ William R. Hartford
     William R. Hartford, President
     Office Properties



By: /s/ Hugh T. Regan, Jr.
     Hugh T. Regan, Jr.
     Chief Financial Officer



By: /s/ Steven E. Claton
     Steven E. Claton, Vice President
     Operations, Office Properties



By: /s/ Robert E. Matthiessen
     Robert E. Matthiessen
     President and Chief Executive Officer

